Exhibit 10.10

PARTICIPATION, REGISTRATION RIGHTS

AND COORDINATION AGREEMENT

by and among

Broadcasting Media Partners, Inc.

Broadcast Media Partners Holdings, Inc.

Umbrella Acquisition, Inc.

and

Certain Persons who will be Stockholders of Broadcasting Media Partners, Inc.

Dated as of March 29, 2007



--------------------------------------------------------------------------------

              Page 1.   EFFECTIVENESS; DEFINITIONS    5   1.1    Closing    5  
1.2    Definitions    5 2.   RIGHT OF PARTICIPATION    5   2.1    Right of
Participation    5   2.2    Post-Issuance Notice    9   2.3    Excluded
Transactions    10   2.4    Certain Provisions Applicable to Convertible
Securities    11   2.5    Acquired Shares    11   2.6    Period    11 3.  
REGISTRATION RIGHTS    11   3.1    Demand Registration Rights for Investor
Registrable Securities    11   3.2    Piggyback Registration Rights    14   3.3
   Certain Other Provisions    16   3.4    Indemnification and Contribution   
23   3.5    Shelf Take-Downs    26   3.6    Coordination Committee    27 4.  
TRANSFER RESTRICTIONS    27   4.1    Permitted Public Transfers and Block Sales
   27   4.2    Distributions to Partners, Members or Stockholders    28   4.3   
Volume Limit    28   4.4    No 144 Coordination    29   4.5    Period    29  
4.6    Opinion of Counsel    29 5.   REMEDIES    29 6.   PERMITTED TRANSFEREES
   29 7.   AMENDMENT, TERMINATION, ETC    30   7.1    Oral Modifications    30  
7.2    Written Modifications    30   7.3    Withdrawal from Agreement    31  
7.4    Effect of Termination    31

 

1



--------------------------------------------------------------------------------

8.    LEGENDS    31    8.1    Restrictive Legend    31    8.2    Stop Transfer
Instruction    32    8.3    Transfer of Common Stock    32 9.    DEFINITIONS   
32    9.1    Certain Matters of Construction    32    9.2    Definitions    33
10.      MISCELLANEOUS    45    10.1    Authority: Effect    45    10.2   
Notices    45    10.3    Binding Effect, Etc    48    10.4    Descriptive
Heading    48    10.5    Counterparts    48    10.6    Severability    48   
10.7    No Recourse    48    10.8    Aggregation of Shares    49    10.9   
Obligations of Company, Midco and Opco    49    10.10    Tacking    49 11.   
GOVERNING LAW    49    11.1    Governing, Law    49    11.2    Consent to
Jurisdiction    49    11.3    WAIVER OF JURY TRIAL    50    11.4    Exercise of
Rights and Remedies    50

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT

This Participation, Registration Rights and Coordination Agreement (the
“Agreement”) is made as of March 29, 2007 by and among:

 

  (i) Broadcasting Media Partners, Inc., a Delaware corporation (f/k/a Umbrella
Holdings, LLC, and together with its successors and permitted assigns, the
“Company”);

 

  (ii) Broadcast Media Partners Holdings, Inc., a Delaware corporation (together
with its successors and permitted assigns, “Midco”);

 

  (iii) Umbrella Acquisition, Inc., a Delaware corporation (“Acquisition Sub”);
and

 

  (iv) each Person executing this Agreement as a Principal Investor
(collectively with their Permitted Transferees and so long as they are members
of a Principal Investor Group, the “Principal Investors”);

 

  (v) each Person executing this Agreement as a Bank Investor (collectively with
their Permitted Transferees, the “Bank Investors”);

 

  (vi) each Person executing this Agreement as an Other Investor (collectively
with their Permitted Transferees and with Persons who executed this Agreement as
Principal Investors who have ceased to be members of a Principal Investor Group,
the “Other Investors” and, together with the Principal Investors and the Bank
Investors, the “Investors”); and

 

  (vii) each Person executing this Agreement and listed as a Manager on the
signature pages hereto and such other Persons, if any, that from time to time
become party hereto as Managers (collectively, the “Managers” and together with
the Investors, the “Holders”).

 

3



--------------------------------------------------------------------------------

RECITALS

1. Each of the Company, Midco and Acquisition Sub, has been formed for the
purpose of engaging in a transaction in which Acquisition Sub will be merged
with and into Univision Communications Inc. (“Univision”), with Univision
surviving (the “Merger”) pursuant to an Agreement and Plan of Merger between the
Company, Acquisition Sub and Univision dated as of June 26, 2006 (as amended
from time to time, the “Merger Agreement”). The rights and obligations of “Opco”
hereunder shall refer to the rights and obligations of Acquisition Sub at all
times prior to the consummation of the Merger, and thereafter shall refer to the
rights and obligations of Univision, as a successor entity to Acquisition Sub,
and its successors and permitted assigns.

2. On the date hereof, certain Holders and certain other investors will, in
exchange for cash, acquire Class A Stock and Class L Stock from the Company and
Preferred Stock from Midco. The cash proceeds received by the Company in
exchange for such Class A Stock and Class L Stock are referred to as the “Class
A and L Proceeds”. The cash proceeds received by Midco in exchange for such
Preferred Stock are referred to collectively with the Class A and L Proceeds as
the “Proceeds”. Prior to the Closing (as defined below), the Company will
contribute all the Class A and L Proceeds and all the issued and outstanding
common stock of Acquisition Sub to Midco in exchange for common stock of Midco,
and the Company will thereby hold all of the issued and outstanding common stock
of Midco, and Acquisition Sub will thereby become a wholly owned subsidiary of
Midco. Thereafter, Midco will contribute all the Proceeds to Acquisition Sub.

3. Upon the Closing, shares of common stock of Acquisition Sub shall be
automatically converted into shares of common stock of Univision, and Midco will
thereby hold all of the issued and outstanding common stock of Univision.

4. Immediately following the Closing, the Common Stock, the Preferred Stock and
all Options (as defined below) will be held as set forth on Schedule I hereto.

5. In connection with the acquisition of such securities, the Company, Midco,
Opco, the Holders and certain other stockholders of the Company and Midco have
entered into a stockholders agreement dated as of the date hereof (as in effect
from time to time, the “Stockholders Agreement”).

6. The parties believe that it is in the best interests of the Company, Midco,
Opco and the Holders to set forth their agreements on certain matters.

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

1. EFFECTIVENESS; DEFINITIONS.

1.1 Closing. This Agreement shall become effective upon the initial issuance of
Stock to the Holders in anticipation of the consummation of the closing under
the Merger Agreement (the “Closing”).

1.2 Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 9
hereof.

2. RIGHT OF PARTICIPATION. Subject to Section 2.3, the Company shall not, and
shall not permit any direct or indirect subsidiary of the Company (the Company
and each such subsidiary, an “Issuer”) to, issue or sell any shares of any of
the Company’s or its subsidiaries’ capital stock or any securities convertible
into or exchangeable for any shares of their respective capital stock, issue or
grant any Convertible Securities for the purchase of, or enter into any
agreements providing for the issuance (contingent or otherwise) of, any of their
respective capital stock or any stock or securities convertible into or
exchangeable for any shares of their respective capital stock, in each case, to
any Person (each an “Issuance” of “Subject Securities”), except in compliance
with the provisions of Section 2.1 or Section 2.2.

2.1 Right of Participation.

2.1.1 Offer. Not fewer than fifteen (15) business days prior to the consummation
of an Issuance, a notice (the “Participation Notice”) shall be furnished by the
Issuer to each holder of record of Participation Shares (the “Participation
Offerees”). The Participation Notice shall include:

(a) the principal terms and conditions of the proposed Issuance, including
(i) the amount, kind and terms of the Subject Securities to be included in the
Issuance, (ii) the number of Equivalent Shares represented by such Subject
Securities (if applicable), (iii) the percentage of the total Purchase Price
Value of Shares outstanding immediately prior to giving effect to such Issuance
which the Purchase Price Value of Participation Shares held by such
Participation Offeree constitutes (the “Participation Portion”) based on the
Issuer’s books and records, (iv) the maximum and minimum cash price (including
if applicable, the maximum and minimum Price Per Equivalent Share) per unit of
the Subject Securities, (v) the proposed manner of issuance, (vi) the name and
address of the Person(s) to whom the Subject Securities are proposed to be
issued (the “Prospective Subscriber”) and (vii) if known, the proposed Issuance
date; and

(b) an offer by the Issuer to issue to such Participation Offeree such portion
of the Subject Securities to be included in the Issuance as may be requested by
such Participation Offeree (not to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance), on the same terms
and conditions, with respect to each unit of Subject Securities as each of the
Prospective Subscribers is contemplated to be issued in the Issuance.

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

2.1.2 Exercise.

(a) General. Each Participation Offeree desiring to accept the offer contained
in the Participation Notice shall accept such offer by furnishing a written
notice of such acceptance to the Issuer within ten (10) business days after the
date of delivery of the Participation Notice specifying the amount of Subject
Securities (not in any event to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance) which such
Participation Offeree desires to be issued to it (each such accepting
Participation Offeree, a “Participating Buyer”). Each Participation Offeree who
does not accept such offer in compliance with the above requirements, including
the applicable time periods, shall be deemed to have waived all of such
Participation Offeree’s rights to participate in such Issuance, and the Issuer
shall thereafter be free to issue Subject Securities in such Issuance to the
Prospective Subscriber and any Participating Buyers, at a prices no less than
the minimum price set forth in the Participation Notice and on other principal
terms not substantially more favorable to the Prospective Subscriber and the
Participating Buyer than those set forth in the Participation Notice, without
any further obligation to such non-accepting Participation Offerees pursuant to
this Section 2. To the extent that any Participation Offeree does not offer to
purchase its full Participation Portion of the Subject Securities, any such
Subject Securities shall be offered to those Participating Buyers who have
offered to purchase their full Participation Portion, pro rata in accordance
with the Purchase Price Value of Participation Shares held by such Participating
Buyers. Each such Participating Buyer shall provide notice to the Issuer within
two (2) business days of receipt of the offer from the Issuer if it wishes to
purchase all or any portion of such Subject Securities.

(b) Change in Offer Terms. If, prior to consummation, the terms of such proposed
Issuance shall change with the result that the price shall be less than the
minimum price set forth in the Participation Notice or the other principal terms
shall be substantially more favorable to the Prospective Subscriber than those
set forth in the Participation Notice, it shall be necessary for a separate
Participation Notice to be furnished, and the terms and provisions of this
Section 2.1 separately complied with, in order to consummate such Issuance
pursuant to this Section 2.1; provided, however, that in such case of a separate
Participation Notice, the applicable period to which reference is made in the
first sentence of Section 2.1.1, in the first sentence of Section 2.1.2(a) and
in the last sentence of Section 2.1.2(a) shall be three (3) business days, two
(2) business days and one (1) business day, respectively.

(c) Irrevocable Acceptance. The acceptance of each Participating Buyer shall be
irrevocable except as provided in this Section 2.1.2(c) and Section 2.1.4, and
each such Participating Buyer shall be bound and obligated to acquire in the
Issuance on the same terms and conditions, with respect to each

 

6



--------------------------------------------------------------------------------

unit of Subject Securities issued, as the Prospective Subscriber, at a cash
price not in excess of the maximum price set forth in the Participation Notice
and on other principal terms not substantially less favorable to the
Participating Buyer than those set forth in the Participation Notice, such
amount of Subject Securities as such Participating Buyer shall have specified in
such Participating Buyer’s written commitment. If, prior to consummation, the
terms of such proposed Issuance shall change with the result that the price
shall be higher than the maximum price set forth in the Participation Notice or
the other principal terms shall be substantially less favorable to the
Prospective Subscriber than those set forth in the Participation Notice, the
acceptance by each Participating Buyer shall be deemed to be revoked, and it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 2.1 separately complied with, in order to
consummate such Issuance pursuant to this Section 2.1; provided, however, that
in such case of a separate Participation Notice, the applicable period to which
reference is made in the first sentence of Section 2.1.1, in the first sentence
of Section 2.1.2(a) and in the last sentence of Section 2.1.2(a) shall be three
(3) business days, two (2) business days and one (1) business day, respectively.

(d) Time Limitation. If at the end of the 270th day after the date of the
effectiveness of the Participation Notice the Issuer has not completed the
Issuance (unless the failure to complete such Issuance resulted directly from
any failure by the FCC to consent to such Issuance; provided, that such consent
is received within one hundred and eighty (180) days of such 270th day), each
Participating Buyer shall be released from such Participating Buyer’s
obligations under the written commitment, the Participation Notice shall be null
and void, and it shall be necessary for a separate Participation Notice to be
furnished, and the terms and provisions of this Section 2.1 separately complied
with, in order to consummate such Issuance pursuant to this Section 2.1;
provided, however, that in such case of a separate Participation Notice on
substantially the same terms and conditions, the applicable period to which
reference is made in the first sentence of Section 2.1.1, in the first sentence
of Section 2.1.2(a) and in the last sentence of Section 2.1.2(a) shall be three
(3) business days, two (2) business days and one (1) business day, respectively.

2.1.3 Other Securities. The Issuer may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such Participation
Offerees of any securities (including debt securities) other than Subject
Securities (“Other Securities”) in the event that the participation of the
Prospective Subscriber in such Issuance is so conditioned and the principal
terms and conditions of such Other Securities are described in the Participation
Notice. In such case, each Participating Buyer shall acquire in the Issuance,
together with the Subject Securities to be acquired by it, Other Securities in
the same proportion to the Subject Securities to be acquired by it as the Other
Securities being acquired by the Prospective Subscriber in the Issuance bears to
the Subject Securities being acquired by the Prospective Subscriber in the
Issuance, on the same terms and conditions, as to each unit of Other Securities
to be issued to the Prospective Subscriber in the Issuance.

 

7



--------------------------------------------------------------------------------

2.1.4 Certain Legal Requirements. In the event that the participation in the
Issuance by a Participation Offeree as a Participating Buyer would require under
applicable law (a) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities where
such registration or qualification is not otherwise required for the Issuance or
(b) the provision to any participant in the Issuance of any specified
information regarding the Company or any of its subsidiaries or the Subject or
Other Securities that is not otherwise required to be provided for the Issuance,
such Participation Offeree shall not have the right to participate in the
Issuance. Without limiting the generality of the foregoing, it is understood and
agreed that neither the Company nor the Issuer shall be under any obligation to
effect a registration of such securities under the Securities Act or similar
state statutes.

2.1.5 Further Assurances. Each Participating Buyer shall take or cause to be
taken all such reasonable actions as may be necessary or reasonably desirable to
expeditiously consummate each Issuance pursuant to this Section 2.1, including
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; filing applications, reports, returns, filings and
other documents or instruments with governmental authorities; and otherwise
reasonably cooperating with the issuer and the Prospective Subscriber. Without
limiting the generality of the foregoing, each such Participating Buyer agrees
to execute and deliver such subscription and other agreements specified by the
Issuer to which the Prospective Subscriber will be party, the form of which is
materially consistent with the form provided to such Participating Buyer with
the Participation Notice, or is otherwise reasonably acceptable to such
Participating Buyer. In connection with any FCC approval required with regards
to any Issuance, the Issuer shall file such FCC applications as it is required
to file in order to obtain such FCC approval, and each Participating Buyer shall
cooperate with the Issuer and promptly provide it with any and all information
necessary or as otherwise reasonably requested by the Issuer to complete the
filing of such applications and to obtain such FCC approval. The Issuer shall
use its reasonable best efforts to obtain such FCC approval, including
(a) diligently prosecuting such applications, including opposing any petitions
to deny, or other objections filed with respect to, such FCC applications, and
(b) promptly taking all other actions reasonably requested by the Participating
Buyers as necessary, desirable and/or appropriate to facilitate obtaining such
FCC approval. Without limitation to the above, upon prior written request from a
Participating Buyer, the Issuer shall convert any voting securities to be issued
to such Participating Buyer into non-voting securities immediately prior to such
issuance.

2.1.6 Expenses. All costs and expenses incurred by (i) the Issuer, and (ii) the
Principal Investor Groups, in connection with any proposed Issuance of Subject
Securities (whether or not consummated), including all attorney’s fees and
charges, all accounting fees and charges and all finders, brokerage or
investment banking fees, charges or commissions, shall be paid by the Company or
the Issuer. In addition, all fees and charges of one attorney representing the
Participating Buyers (other than the Principal Investor Group) shall be paid by
the Company or the Issuer.

 

8



--------------------------------------------------------------------------------

2.1.7 Closing. The closing of an Issuance pursuant to Section 2.1 shall take
place (a) on the proposed date of Issuance, if any, set forth in the
Participation Notice (provided that consummation of any Issuance may be extended
beyond such date to the extent necessary to obtain any applicable governmental
approval or other required approval or to satisfy other conditions), (b) if no
proposed Issuance date was required to be specified in the Participation Notice,
at such time as the Issuer shall specify by notice to each Participating Buyer;
provided that no individual Participating Buyer shall be required, without its
consent, to close its particular transaction prior to the date that is fifteen
business days after the Issuer issues the applicable Participation Notice and
(c) at such place as the Issuer shall specify by notice to each Participating
Buyer. At the closing of any Issuance under this Section 2.1.7, each
Participating Buyer shall be delivered the notes, certificates or other
instruments evidencing the Subject Securities and, if applicable, Other
Securities) to be issued to such Participating Buyer, registered in the name of
such Participating Buyer or such holder’s designated nominee, free and clear of
any liens or encumbrances, with any transfer tax stamps affixed, against
delivery by such Participating Buyer of the applicable consideration.

2.2 Post-Issuance Notice. Notwithstanding the requirements of Section 2.1, the
Issuer may proceed with any Issuance prior to having complied with the
provisions of Section 2.1; provided that the Issuer shall:

(a) provide to each holder of Shares who would have been a Participation Offeree
in connection with such Issuance (i) with prompt notice of such Issuance and
(ii) the Participation Notice described in Section 2.1.1 in which the actual
price per unit of Subject Securities and, if applicable, actual Price Per
Equivalent Share shall be set forth;

(b) offer to issue to such holder of Shares such number of securities of the
type issued in the Issuance as may be requested by such holder of Shares, not to
exceed the Participation Portion that such holder of Shares would have been
entitled to pursuant to Section 2.1 multiplied by the sum of (a) the number of
Subject Securities included in the Issuance and (b) the maximum aggregate number
of shares issuable pursuant to this Section 2.2 with respect to such Issuance,
on the same economic terms and conditions with respect to such securities as the
subscribers in the Issuance received; and

(c) keep such offer open for a period of fifteen (15) business days, during
which period, each such holder may accept such offer by sending a written
acceptance to the Issuer committing to purchase an amount of such securities
(not in any event to exceed the Participation Portion that such holder would
have been-entitled to pursuant to Section 2.1 multiplied by the sum of (a) the
number of Subject Securities included in such issuance and (b) the aggregate
number of shams issued pursuant to this Section 2.2 with respect to such
Issuance). The closing of any such transaction shall occur at such time as the
Issuer specifies, but in any event not prior to the date that is fifteen
(15) business days after the Issuer issues the Participation Notice contemplated
by Section 2.2(a)(ii).

 

9



--------------------------------------------------------------------------------

2.3 Excluded Transactions. The provisions of this Section 2 shall not apply to
Issuances by the Company or any subsidiary of the Company as follows:

(a) Any Issuance to the Company or any wholly owned subsidiary of the Company;

(b) Any Issuance of securities upon the exercise or conversion of any Stock or
Convertible Securities outstanding on the date hereof or Issued after the date
hereof in a transaction that complied with the provisions of this Section 2
(including any conversion of Class A-1 Stock into Class A-2 Stock, and vice
versa, and the conversion of Class L-1 Stock into Class L-2 Stock, and vice
versa);

(c) Any Issuance of shares of Stock or Convertible Securities, in each case to
the extent approved by the Board or pursuant to an employment benefit plan or
arrangement approved by the Board, to officers, employees, directors or
consultants (other than an Investor or an Affiliate thereof) of the Company or
its subsidiaries, or to BMPI Services LLC, in connection with such Person’s
employment or consulting arrangements with the Company or its subsidiaries;

(d) Any Issuance of shares of Stock or Convertible Securities (other than to a
Principal Investor or an Affiliate thereof), in each case to the extent approved
by the Board, (i) in any business combination or acquisition transaction
involving the Company or any of its subsidiaries, including a Change of Control,
(ii) in connection with any joint venture or strategic partnership entered into
primarily for purposes other than raising capital (as determined by the Board in
it sole discretion), or (iii) to financial institutions, commercial lenders,
broker/finders or any similar party, or their respective designees, in
connection with the incurrence or guarantee of indebtedness by the Company or
any of its subsidiaries;

(e) Any Issuance of Stock pursuant to a Public Offering;

(f) The Issuance of Shares to the Investors, Managers and any other Person who
is a party to the Stockholders Agreement in connection with the Closing;

(g) Any Issuance of securities in connection with any stock split, stock
dividend paid on a proportionate basis to all holders of the affected class of
Stock or recapitalization (including a Recapitalization Transaction) approved by
the Board;

(h) Any Issuance of shares of Stock or Convertible Securities, shares of capital
stock of any direct or indirect subsidiary of the Company, or any other
securities in connection with a Strategic Investor Transaction;

(i) Any Issuance of shares of Stock or Convertible Securities, shares of capital
stock of any direct or indirect subsidiary of the Company, or any other
securities which is approved by the Majority Principal Investors; provided, that
such Issuance is not to Principal Investors or their Affiliates; or

 

10



--------------------------------------------------------------------------------

(j) Any Issuance of shares of capital stock of any direct or indirect subsidiary
of the Company to the stockholders of the Company in order to effect a
“spin-off” transaction of a direct or indirect subsidiary of the Company.

2.4 Certain Provisions Applicable to Convertible Securities. In the event that
the Issuance of Subject Securities shall result in any increase in the number of
shares of Stock issuable upon exercise, conversion or exchange of any
Convertible Securities, the number of shares (or Equivalent Shares, if
applicable) of Subject Securities and Other Securities, if applicable which the
holders of such Convertible Securities, as the case may be, shall be entitled to
purchase pursuant to Section 2.1 or 2.2, as applicable, if any, shall be
reduced, share for share, by the amount of any such increase.

2.5 Acquired Shares. Any Subject Securities constituting Stock acquired by any
Investor or Manager pursuant to this Section 2 shall be deemed for all purposes
hereof to be Shares hereunder and under the Stockholders Agreement.

2.6 Period. Each of the foregoing provisions of this Section 2 shall expire on
the earlier of (a) a Change of Control or (b) the closing of the Initial Public
Offering.

3. REGISTRATION RIGHTS. The Company will perform and comply, and cause each of
its subsidiaries to perform and comply, with such of the following provisions as
are applicable to it. Each Holder will perform and comply with such of the
following provisions as are applicable to such Holder.

3.1 Demand Registration Rights for Investor Registrable Securities.

3.1.1 General. One or more current or former Principal Investor Groups (the
“Initiating Investors”), by notice to the Company specifying the amount and
intended method or methods of disposition, may request that the Company effect
the registration under the Securities Act for a Public Offering (including by
means of a shelf registration pursuant to Rule 415 if so requested by the
Initiating Investors if the Company is then eligible to use such registration)
of all or a specified part of the Registrable Securities held by such Initiating
Investors; provided, however, that (i) until the second (2nd) anniversary of the
Qualified Public Offering, the Initiating Investors must, in the aggregate, hold
at least a majority of the Registrable Securities then held by all current or
former Principal Investor Groups and on or after the second (2nd) anniversary of
the Qualified Public Offering, the Initiating Investors must, in the aggregate,
hold at least one-third of the Registrable Securities then held by all current
or former Principal Investor Groups, (ii) the Company shall not be obligated to
file a registration statement relating to any registration request under this
Section 3.1.1 within a period of 180 days after the effective date of any other
registration statement relating to any registration request under this Agreement
without the consent of the Majority Principal Investors (or the Company if there
are no Principal Investors remaining); provided that if the Initiating Investors
make a request under this Section 3.1.1, and the Company determines to include
shares for its own account in such

 

11



--------------------------------------------------------------------------------

registration statement resulting in the Initiating Investors being permitted to
register not more than 50% of the Registrable Securities that they requested to
register, then this clause (ii) shall not limit the ability of any Initiating
Investors to make additional requests within such 180 day period, (iii) the
value of Registrable Securities that the Initiating Investors propose to sell in
such Public Offering must be at least (A) fifty million dollars ($50,000,000),
if such registration could be effected by the filing of a registration statement
on Form S-1, (B) thirty million dollars ($30,000,000), if such registration
could be effected by the filing of a registration statement on Form S-3, or
(C) such lower amount as agreed by the Majority Principal Investors (or the
Company if there are no Principal Investors remaining), and (iv) for so long as
there are any Principal Investors, the Initial Public Offering may not be
initiated pursuant to this Section 3.1 without the approval of the Majority
Principal Investors. The Company will then use its best efforts to (i) effect
the registration under the Securities Act of the Registrable Securities which
the Company has been requested to register by such Initiating Investors together
with all other Registrable Securities which the Company has been requested to
register pursuant to Section 3.2 by other Holders, all to the extent requisite
to permit the disposition (in accordance with the intended methods thereof as
aforesaid and as otherwise specified by the Coordination Committee) of the
Registrable Securities which the Company has been so requested to register, and
(ii) when directed by the Coordination Committee, obtain acceleration of the
effective date of the registration statement relating to such registration;
provided, however, that the Company shall not be obligated to effect any such
registration pursuant to this Section 3.1.1:

(a) during the effectiveness of any Principal Lock-Up Agreement entered into in
connection with any registration statement pertaining to an underwritten public
offering of securities of the Company;

(b) and in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.

3.1.2 Form. Except as otherwise provided above or required by law, so long as
the Company is eligible and qualified to register Registrable Securities on Form
S-3 (or any successor or similar short form registration statement) each
registration requested pursuant to Section 3.1.1 shall be effected by the filing
of a registration statement on Form S-3 (or any other form which includes
substantially the same information as would be required to be included in a
registration statement on such form as currently constituted); provided that if
any registration requested pursuant to this Section 3.1 is proposed to be
effected on Form S-3 (or any successor or similar shortform registration
statement) and is in connection with an underwritten offering, and if the
managing underwriter shall advise the Company in writing that, in its opinion,
it is of material importance to the success of such proposed offering to file a
registration statement on Form S-1 (or any successor or similar registration
statement) or to include in such registration statement information not required
to be included pursuant to Form S-3 (or any successor or similar shortform
registration statement), then the Company will file a registration statement on
Form S-1 or supplement Form S-3 (or any successor or similar shortform
registration statement) as reasonably requested by such managing underwriter.

 

12



--------------------------------------------------------------------------------

3.1.3 Payment of Expenses. The Company shall pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this
Section 3.1, including all reasonable expenses (other than fees and
disbursements of counsel that do not constitute Registration Expenses) that any
Holder incurs in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1.

3.1.4 Additional Procedures. In the ease of a registration pursuant to
Section 3.1 hereof, whenever the Coordination Committee shall direct that such
registration shall be effected pursuant to an underwritten offering, the Company
shall include such information in the written notices to Holders referred to in
Section 3.2. In such event, the right of any Holder to have securities owned by
such Holder included in such registration pursuant to Section 3.1 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed upon by the Coordination Committee and such Holder).
If directed to do so by the Coordination Committee, the Company together with
the Holders proposing to distribute their securities through the underwriting
will enter into an underwriting agreement with the underwriters for such
offering containing such representations and warranties by the Company and such
Holders and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including
customary indemnity and contribution provisions (subject, in each case, to the
limitations on such liabilities set forth in this Agreement).

3.1.5 Suspension of Registration. If the filing, initial effectiveness or
continued use of a registration statement, including a shelf registration
statement pursuant to Rule 415, in respect of a registration pursuant to this
Section 3.1 at any time would require the Company to make a public disclosure of
material non-public information, which disclosure in the good faith judgment of
the Board (after consultation with external legal counsel) (a) would be required
to be made in any registration statement so that such registration statement
would not be materially misleading, (b) would not be required to be made at such
time but for the filing, effectiveness or continued use of such registration
statement and (c) would have a material adverse effect on the Company or its
business or on the Company’s ability to effect a material proposed acquisition,
disposition, financing, reorganization, recapitalization or similar transaction,
then the Company may, upon giving prompt written notice of such action to the
Holders participating in such registration, delay the filing or initial
effectiveness of, or suspend use of, such registration statement; provided, that
the Company shall not be permitted to do so (x) more than two times during any
twelve (12) month period, (y) for a period exceeding forty five (45) days on any
one occasion or (z) for periods exceeding, in the aggregate, ninety (90) days in
any twelve (12) month period. In the event the Company exercises its rights
under the preceding sentence, such Holders agree to suspend, promptly upon their
receipt of the notice referred to above, their use of any Prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. The Company shall

 

13



--------------------------------------------------------------------------------

promptly notify such Holders of the expiration of any period during which it
exercised its rights under this Section 3.1.5. The Company agrees that, in the
event it exercises its rights under this Section 3.1.5, it shall, within forty
five (45) days following such Holders’ receipt of the notice of suspension,
update the suspended registration statement as may be necessary to permit the
Holders to resume use thereof in connection with the offer and sale of their
Registrable Securities in accordance with applicable law.

3.2 Piggyback Registration Rights.

3.2.1 Piggyback Registration.

(a) General. Each time the Company proposes to register any shares of Common
Stock under the Securities Act on a form which would permit registration of
Registrable Securities for sale to the public, for its own account and/or for
the account of any other Person (pursuant to Section 3.1 or otherwise) for sale
in a Public Offering, the Company will give notice of its intention to do so to
each Holder who at such time is not entitled to withdraw from this Agreement
pursuant to Section 7.3 (“Piggyback Eligible Holder”). Any Piggyback Eligible
Holder may, by written response delivered to the Company within fifteen
(15) days after the date of delivery of such notice, request that all or a
specified part of such Piggyback Eligible Holder’s Registrable Securities be
included in such registration. The Company thereupon will use its best efforts
to cause to be included in such registration under the Securities Act all
Registrable Securities which the Company has been so requested to register by
such Piggyback Eligible Holders, to the extent required to permit the
disposition (in accordance with the methods to be used by the Company or,
pursuant to Section 3.1, other Holders in such Public Offering) of the
Registrable Securities to be so registered; provided that (i) if, at any time
after giving written notice of its intention to register any securities, the
Company shall determine for any reason not to proceed with the proposed
registration of the securities to be sold by it and/or for the account of any
other Person (pursuant to Section 3.1 or otherwise), the Company may, at its
election, give written notice of such determination to each Piggyback Eligible
Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses in connection therewith), and
(ii) if such registration involves an underwritten offering, all Piggyback
Eligible Holders requesting to be included in the Company’s registration must
sell their Registrable Securities to the underwriters selected by the
Coordination Committee on the same terms and conditions as apply to the Company
(with such differences as may be customary or appropriate in combined primary
and secondary offerings) or, in the case of a registration initiated pursuant to
Section 3.1.1, the Initiating Investors. No registration of Registrable
Securities effected under this Section 3.2 shall relieve the Company of any of
its obligations to effect registrations of Registrable Securities pursuant to
Section 3.1 hereof.

 

14



--------------------------------------------------------------------------------

(b) Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 3.2 incidental to the
registration of any of its securities in connection with:

(i) Any Public Offering relating to employee benefit plans or dividend
reinvestment plans;

(ii) Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other businesses
except to the extent such Public Offering is for the sale of securities for
cash; or

(iii) Any Public Offering up to and including the Qualified Public Offering,
except to the extent the Majority Principal Investors (or the Company if there
are no Principal Investors remaining) otherwise determine; provided that the
Principal Investors do not participate in such Public Offering.

3.2.2 Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this
Section 3.2.

3.2.3 Additional Procedures. Piggyback Eligible Holders participating in any
Public Offering pursuant to this Section 3.2 shall take all such actions and
execute all such documents and instruments that are reasonably requested by the
Company to effect the sale of their Registrable Securities in such Public
Offering, including being parties to any underwriting agreement entered into by
the Company (as directed by the Coordination Committee) and any other selling
shareholders in connection therewith and being liable in respect of the
representations and warranties and the other agreements (including customary
selling stockholder representations, warranties, indemnifications and “lock-up”
agreements) for the benefit of the underwriters contained therein; provided,
however, that (a) with respect to individual representations, warranties,
indemnities and agreements of sellers of Registrable Securities in such Public
Offering, the aggregate amount of such liability shall not exceed such Holder’s
net proceeds from such offering and (b) to the extent selling stockholders give
further representations, warranties and indemnities in respect of the Company or
the business of the Company, then with respect to all other representations,
warranties and indemnities of sellers of shares in such Public Offering, the
aggregate amount of such liability shall not exceed the lesser of (i) such
Holder’s pro rata portion of any such liability, in accordance with such
holder’s portion of the total number of Registrable Securities included in the
offering, and (ii) such Holder’s net proceeds from such offering.

3.2.4 Registration Statement Form. The Company shall select the registration
statement form for any registration pursuant to this Section 3.2 (other than a
registration that is also pursuant to Section 3.1); provided that if any
registration requested pursuant to this Section 3.2 is proposed to be effected
on Form S-3 (or any successor form) and is in connection with an underwritten
offering, and if the managing

 

15



--------------------------------------------------------------------------------

underwriter shall advise the Company in writing that, in its opinion, it is of
material importance to the success of such proposed offering to include in such
registration statement information not required to be included pursuant to such
form, then the Company will supplement such registration statement as reasonably
requested by such managing underwriter.

3.3 Certain Other Provisions.

3.3.1 Underwriter’s Cutback. In connection with any registration of Shares, the
underwriter may determine that marketing factors (including an adverse effect on
the per share offering price) require a limitation of the number of Shares to be
underwritten. Notwithstanding any contrary provision of this Section 3 and
subject to the terms of this Section 3.3.1, the underwriter may limit the number
of Shares which would otherwise be included in such registration by excluding
any or all Registrable Securities from such registration, it being understood
that, if the registration in question involves a registration for sale of
securities for the Company’s own account, then the number of Shares which the
Company seeks to have registered in such registration shall not be subject to
exclusion, in whole or in part, under this Section 3.3.1. Upon receipt of notice
from the underwriter of the need to reduce the number of Shares to be included
in the registration, the Company shall advise all holders of the Company’s
securities that would otherwise be registered and underwritten pursuant hereto,
and the number of Shares of such securities, including Registrable Securities,
that may be included in the registration shall be allocated in the following
manner, unless the underwriter shall determine that marketing factors require
Manager Holders to be cutback disproportionately: Shares, other than Registrable
Securities, requested to be included in such registration by other stockholders
shall be excluded unless the Company, with the consent of the Majority Principal
Investors, has granted registration rights which are to be treated on an equal
basis with Registrable Securities for the purpose of the exercise of the
underwriter cutback (such shares afforded such equal treatment being “Parity
Shares”); and, if a limitation on the number of Shares is still required, the
number of Registrable Securities and Parity Shares that may be included in such
registration (as approved by the Majority Principal Investors) shall be
allocated among the holders thereof in proportion, as nearly as practicable, as
follows: to each such holder requesting that its Registrable Securities or
Parity Shares be registered in such registration a number of such shares to be
included in such registration equal to the lesser of (A) the number of such
shares of Registrable Securities or Parity Shares requested to be registered by
such holder, and (B) a number of such shares equal to such holder’s Pro Rata
Portion.

For purposes of any underwriter cutback, all Registrable Securities held by any
Holder shall also include any Registrable Securities held by the partners,
retired partners, shareholders or Affiliates of such Holder, or the estates and
Family Members of any such Holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing Persons and, at the election of
such Holder or such partners, retired partners, trusts or Affiliates, any
Charitable Organization, in each case to which any of the foregoing shall have
distributed, transferred or contributed Common Stock prior to the execution of
the underwriting agreement in connection with such underwritten offering;
provided that, subject to Section 10.8, such distribution, transfer or
contribution occurred

 

16



--------------------------------------------------------------------------------

not more than 90 days prior to such execution, and such Holder and other Persons
shall be deemed to be a single selling Holder, and any pro rata reduction with
respect to such selling Holder shall be based upon the aggregate amount of
Common Stock owned by all entities and individuals included in such selling
Holder, as defined in this sentence. No securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration.

Upon delivery of a written request that Registrable Securities be included in
the underwriting pursuant to Section 3.1.1 or 3.2.1(a), the Holder thereof may
not thereafter elect to withdraw therefrom without the written consent of the
Coordination Committee; provided that, if the managing underwriter of any
underwritten offering shall advise the Holders participating in a registration
pursuant to Section 3.1 that the Registrable Securities covered by the
registration statement cannot be sold in such offering within a price range
acceptable to the Initiating Investors, then such Initiating Investors shall
have the right to notify the Company that they have determined that the
registration statement be abandoned or withdrawn, in which event the Company
shall abandon or withdraw such registration statement; provided, further, that
if the price to the public at which the Registrable Securities are proposed to
be sold will be less than 90% of the average closing price of the class of stock
being sold in the offering during the ten (10) trading days preceding the date
on which notice of such offering was given pursuant to Section 3.2.1(a), then a
Holder participating in such registration pursuant to Section 3.1 or 3.2 may
elect to withdraw from such registration by written notice to the Company. The
Company may, but shall not be required to, extend a similar withdrawal right to
other Holders of Registrable Securities or Parity Shares.

3.3.2 Registration Procedures. If and in each case when the Company is required
to effect a registration of any Registrable Securities as provided in this
Section 3, the Company shall promptly:

(a) prepare and, in any event within sixty (60) days (forty five (45) days in
the case of a Form S-3 registration) after the end of the period under
Section 3.2.1(a) within which a piggyback request for registration may be given
to the Company, file with the Commission a registration statement with respect
to such Registrable Securities and use its best efforts to cause such
registration statement to become effective as soon as practicable, and in any
event within ninety (90) days after the initial filing;

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the Prospectus or Free Writing Prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period not in excess of two hundred and seventy (270) days or
two (2) years in the case of shelf registration statements (or, in either case,
such shorter period which will terminate when all Registrable Securities covered
by such registration statement have been sold) and to comply with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or

 

17



--------------------------------------------------------------------------------

sellers thereof set forth in such registration statement; provided that before
filing a registration statement, Prospectus or Free Writing Prospectus, or any
amendments or supplements thereto in accordance with Section 3.1 or 3.2, the
Company will furnish to counsel selected pursuant to Section 3.3.3 hereof copies
of all documents proposed to be filed, which documents will be subject to the
review of such counsel;

(c) furnish to each seller of such Registrable Securities such number of copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits filed therewith), such number of copies of the
Prospectus or Free Writing Prospectus included in such registration statement
(including each preliminary prospectus and summary prospectus), inconformity
with the requirements of the Securities Act, and such other documents as such
seller may reasonably request in order to facilitate the disposition of the
Registrable securities by such seller;

(d) use its best efforts to register or qualify such Registrable Securities
covered by such registration in such jurisdictions as each seller shall
reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where, but for the requirements of this clause (d), it would not be obligated to
be so qualified or to consent to general service of process in any such
jurisdiction;

(e) promptly notify, each seller of any such Registrable Securities covered by
such registration statement, at any time when a Prospectus or a Free Writing
Prospectus relating thereto is required to be delivered under the Securities
Act, of the Company’s becoming aware that the Prospectus or the Free Writing
Prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and at the request
of any such seller, prepare and furnish to such seller a reasonable number of
copies of an amended or supplemental Prospectus or Free Writing Prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus or Free Writing Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable (but not more than eighteen (18) months) after
the effective date of the registration statement, an earnings statement which
shall satisfy the provisions of Section 11(a) of the Securities Act;

 

18



--------------------------------------------------------------------------------

(g) use its best efforts to (i) list such Registrable Securities on any
securities exchange or authorize for quotation on each other market (including,
if applicable, the National Association of Securities Dealers, Inc. (the “NASD”)
Automated Quotation System) on which the Common Stock is then listed or
authorized for quotation if such Registrable Securities are not already so
listed or authorized for quotation; and to (ii) provide a transfer agent and
registrar for such Registrable Securities covered by such registration statement
not later than the effective date of such registration statement;

(h) enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to the provisions of Section 3.4
hereof, and take such other actions as the Coordination Committee or the
underwriters, if any, reasonably requested in order to expedite or facilitate
the disposition of such Registrable Securities;

(i) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the Coordination Committee
shall reasonably request;

(j) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any managing underwriter or
underwriters participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such seller or any such managing underwriter(s), all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement (subject to
each party referred to in this clause (j) entering into customary
confidentiality agreements in a form reasonably acceptable to the Company);

(k) notify counsel (selected pursuant to Section 3.3.3 hereof) for the holders
of Registrable Securities included in such registration statement, the Principal
Investors including Registrable Securities in such registration statement, and
the managing underwriter or agent, immediately, and confirm the notice in
writing (i) when the registration statement, or any post-effective amendment to
the registration statement, shall have become effective, or any supplement to
the Prospectus or the Free Writing Prospectus or any amendment to the Prospectus
or the Free Writing Prospectus shall have been filed, (ii) of the receipt of any
comments from the Commission, (iii) of any request of the Commission to amend
the registration statement or amend or supplement the Prospectus or the Free
Writing Prospectus or for additional information, and (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
registration statement for offering or sale in any jurisdiction, or of the
institution or threatening of any proceedings for any of such purposes;

 

19



--------------------------------------------------------------------------------

(l) make commercially reasonable effort to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary Prospectus and, if any such
order is issued, to obtain the withdrawal of any such order as soon as
practicable;

(m) if requested by the managing underwriter or agent or any holder of
Registrable Securities covered by the registration statement, incorporate in a
Prospectus or Free Writing Prospectus supplement or post-effective amendment
such information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
Prospectus or Free Writing Prospectus supplement or post-effective amendment as
soon as practicable after being notified of the matters incorporated in such
Prospectus or Free Writing Prospectus supplement or post-effective amendment;

(n) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request;

(o) obtain for delivery to the holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel;

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD; and

(q) use its best efforts to make available the executive officers of the Company
to participate with the holders of Registrable Securities and any underwriters
in any “road shows” that may be reasonably requested by the Holders in
connection with distribution of the Registrable Securities.

3.3.3 Selection of Underwriters and Counsel. The underwriters and legal counsel
to be retained by the Company in connection with any Public Offering requested
pursuant to Section 3.1 shall be selected by the Coordination Committee; the

 

20



--------------------------------------------------------------------------------

underwriters and legal counsel to be retained by the Company in connection with
any other Public Offering to which Section 3.2 applies shall be selected by the
Board with the consent of the Coordination Committee (such consent not be
unreasonably withheld). In connection with any registration of Registrable
Securities pursuant to Sections 3.1 and 3.2 hereof, the Coordination Committee
may select one counsel to represent all Holders of Registrable Securities,
covered by such registration; provided, however, that in the event that the
counsel selected as provided above is also acting as counsel to the Company in
connection with such registration, those Investors participating in the offering
who are then not entitled to designate a member of the Coordination Committee
(each such Investor being referred to as a “Participating Investor”) shall be
entitled to select one additional counsel to represent all such Participating
Investors (the “Additional Counsel”). The Additional Counsel shall be approved
by the Participating Investors who, in the aggregate, hold a Majority in
Interest of the Common Stock then held by all Participating Investors.

3.3.4 Company Lock-Up. If any registration pursuant to Section 3.1 or 3.2 of
this Agreement shall be in connection with an underwritten public offering, the
Company agrees not to effect any public sale or distribution of any equity
securities of the Company, including any Common Stock or Convertible Securities
(in each case, other than as part of such underwritten public offering and other
than pursuant to a registration on Form S-4 or S-8) for its own account, within
90 days (or such shorter period as the managing underwriters may agree to with
the Coordination Committee) after, the effective date of such registration
(except as part of such registration).

3.3.5 Holders Lock-Up. Each Holder shall comply with the provisions of Section 5
of the Stockholders Agreement applicable to a “Stockholder” as though such
Section were set forth herein.

3.3.6 Other Agreements. The Company covenants and agrees that, so long as any
Person holds any Registrable Securities in respect of which any registration
rights provided for in Section 3.1 or 3.2 of this Agreement remain in effect,
the Company will not, directly or indirectly, grant to any Person or agree to or
otherwise become obligated in respect of (a) rights of registration in the
nature or substantially in the nature of those set forth in Section 3.1 or 3.2
of this Agreement that would have priority over, or that are pari passu with,
the Registrable Securities with respect to the inclusion of such securities in
any registration, without the prior approval of the Majority Principal
Investors, or (b) demand registration rights exercisable prior to such time as
the current or former Principal Investors can first exercise their rights under
Section 3.1.

3.3.7 Other Registration-Related Matters.

(a) The Company may require any Holder that is registering Registrable
Securities pursuant to Section 3.1 or 3.2 to furnish to the Company in writing
such information regarding such Person and its Affiliates and pertinent to the
disclosure requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing.

 

21



--------------------------------------------------------------------------------

(b) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.3.2(e), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until its receipt of
the copies of the amended or supplemented Prospectus or Free Writing Prospectus
contemplated by Section 3.3.2(e) and, if so directed by the Company, each Holder
will, subject to applicable law or any direction of the Commission, deliver to
the Company or destroy all copies, other than permanent file copies then in
their possession, of the Prospectus or the Free Writing Prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company gives any such notice, the period for which the Company will
be required to keep the registration statement effective will be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 3.3.2(e) to and including the date when each
seller of Registrable Securities covered by such registration statement has
received the copies of the supplemented or amended Prospectus or Free Writing
Prospectus contemplated by Section 3.3.2(e).

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.3.2(k)(iv), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until the lifting of
such stop order, other order or suspension or the termination of such
proceedings and, if so directed by the Company, each Holder will, subject to
applicable law or any direction of the Commission, deliver to the Company or
destroy all copies, other than permanent file copies then in its possession, of
the Prospectus or the Free Writing Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company gives any such notice, the period for which the Company will be required
to keep the registration statement effective will be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 3.3.2(k)(iv) to and including the date when such stop order,
other order or suspension is lifted or such proceedings are terminated.

3.3.8 Public Dispositions Without Registration. With a view to making available
the benefits of certain rules and regulations of the Commission which may at any
time permit the sale of Registrable Securities to the public without
registration after such time as a public market exists for Common Stock, the
Company agrees:

(a) to make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its Common Stock to the public;

(b) to use its commercially reasonable efforts to then file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act any time after it has become subject to
such reporting requirements; and

 

22



--------------------------------------------------------------------------------

(c) so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after one
hundred and eighty (180) days after the effective date of the first registration
statement filed by the Company for an offering of its Common Stock to the
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents of the Company as such Holder may reasonably request in availing
himself of any rule or regulation of the Commission allowing such Holder to sell
any such Securities without registration.

3.4 Indemnification and Contribution.

3.4.1 Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 3 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each holder of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect general and
limited partners, advisory board members, directors, officers, employees,
trustees, managers, members, affiliates and shareholders, and each other Person,
if any, who controls any such holder or any such controlling Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such Person being referred to herein as a “Covered Person”), against any
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof), joint or several, and reasonable expenses to which such Covered Person
may be or become subject under the Securities Act, the Exchange Act, any other
securities or other law of any jurisdiction, the common law or otherwise,
insofar as such losses, claims, damages or liabilities or actions or proceedings
in respect thereof arise out of or are based upon (a) any untrue statement or
alleged untrue statement of any material fact contained or incorporated by
reference in the Disclosure Package, registration statement under the Securities
Act, any Prospectus, any Free Writing Prospectus, or any amendment or supplement
thereto, or any document incorporated by reference therein, or any other such
disclosure document (including reports and other documents filed under the
Exchange Act and any document incorporated by reference therein) or other
document or report, (b) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (c) any violation or alleged violation

 

23



--------------------------------------------------------------------------------

by the Company or any of its subsidiaries of any federal, state, foreign or
common law rule or regulation applicable to the Company or any of its
subsidiaries and relating to action or inaction in connection with any such
registration, disclosure document or other document or report, and will
reimburse such Covered Person for any legal or any other expenses incurred by it
in connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that neither the Company nor
any of its subsidiaries shall be liable to any Covered Person in any such case
to the extent that any such loss, claim, damage, liability, action or proceeding
or expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
any such Disclosure Package, registration statement under the Securities Act,
Prospectus, Free Writing Prospectus, amendment or supplement, in reliance upon
and in conformity with written information furnished to the Company or to any of
its subsidiaries through an instrument duly executed by such Covered Person
specifically stating that it is for use in the preparation thereof. The
indemnities of the Company and of its subsidiaries contained in this
Section 3.4.1 shall remain in full force and effect regardless of any
investigation made by or on behalf of such Covered Person and shall survive any
transfer of securities or any termination of this Agreement.

3.4.2 Indemnities to the Company. Subject to Section 3.4.4, the Company and any
of its subsidiaries may require, as a condition to including any securities in
any registration statement filed pursuant to this Section 3, that the Company
and any of its subsidiaries shall have received an undertaking satisfactory to
it from the prospective seller of such securities, severally and not jointly, to
indemnify and hold harmless in the same manner and to the same extent as
provided in Section 3.4.1, the Company and any of its subsidiaries, each
director of the Company or any of its subsidiaries, each officer of the Company
or any of its subsidiaries who shall sign such registration statement and each
other Person (other than such seller), if any, who controls the Company and any
of its subsidiaries within the meaning of Section 1 of the Securities Act or
Section 20 of the Exchange Act and each other prospective seller of such
securities and prospective underwriter with respect to any untrue statement in
or omission from such Disclosure Package, registration statement under the
Securities Act, Prospectus, Free Writing Prospectus, amendment or supplement, or
any other disclosure document (including reports and other documents filed under
the Exchange Act or any document incorporated therein) or other document or
report, if such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company or any of its
subsidiaries through an instrument executed by such seller specifically stating
that it is for use in the preparation of such Disclosure Package, registration
statement under the Securities Act, Prospectus, Free Writing Prospectus,
amendment or supplement, or other document or report. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company, any of its subsidiaries or any such director, officer or
controlling Person and shall survive any transfer of securities or any
termination of this Agreement.

3.4.3 Contribution. If the indemnification provided for in Sections 3.4.1 or
3.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 3.4 for
reasons other than described

 

24



--------------------------------------------------------------------------------

in the proviso to Section 3.4.1 (an “Indemnitee’) in respect of any losses,
claims, damages or liabilities (or actions or proceedings in respect thereof) or
expense referred to therein, then each party that would have been an
indemnifying party thereunder shall, subject to Section 3.4.4 and in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) or expense in such proportion as is
appropriate to reflect the relative fault of such indemnifying party on the one
hand and such Indemnitee on the other in connection with the untrue statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) or expense. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such indemnifying party or
such Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The parties agree that it would not be just or equitable if
contribution pursuant to this Section 3.4.3 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the preceding sentence. The amount
paid or payable by a contributing party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) or expense
referred to above in this Section 3.4.3 shall include any legal or other
expenses reasonably incurred by such Indemnitee in connection with investigating
or defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

3.4.4 Limitation on Liability of Holders of Registrable Securities. The
liability of each Holder in respect of any indemnification or contribution
obligation of such Holder arising under this Section 3.4 shall not in any event
exceed an amount equal to the net proceeds realized by such Holder (after
deduction of all underwriters’ discounts and commissions) from the disposition
of the Registrable Securities disposed of by such Holder pursuant to such
registration.

3.4.5 Indemnification Procedures. Promptly after receipt by an Indemnitee of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 3.4, such
Indemnitee will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnitee to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 3.4, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice. In case any such
action or proceeding is brought against an Indemnitee, the indemnifying party
will be entitled to participate in and to assume the defense thereof (at its
expense), jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
Indemnitee, and after notice from the indemnifying party to such Indemnitee of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such Indemnitee for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than

 

25



--------------------------------------------------------------------------------

reasonable costs of investigation and shall have no liability for any settlement
made by the Indemnitee without the consent of the indemnifying party, such
consent not to be unreasonably withheld. Notwithstanding the foregoing, if in
such Indemnitee’s reasonable judgment a conflict of interest between such
Indemnitee and the indemnifying parties may exist in respect of such action or
proceeding or the indemnifying party does not assume the defense of any such
action or proceeding within a reasonable time after notice of commencement, the
Indemnitee shall have the right to assume or continue its own defense and the
indemnifying party shall, subject to Section 3.4.4 (if applicable), be liable
for any reasonable expenses therefor, but in no event will bear the expenses for
more than one firm of counsel for all Indemnitees in each jurisdiction who shall
be approved by the Coordination Committee in the registration in respect of
which such indemnification is sought. No indemnifying party will settle any
action or proceeding or consent to the entry of any judgment without the prior
written consent of the Indemnitee, unless such settlement or judgment
(a) includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release to such Indemnitee from all liability in respect of such
action or proceeding and (b) does not involve the imposition of equitable
remedies or the imposition of any obligations on such Indemnitee and does not
otherwise adversely affect such Indemnitee, other than as a result of the
imposition of financial obligations for which such Indemnitee will be
indemnified hereunder.

3.4.6 Non-Exclusivity. The obligations of the parties under this Section 3.4
will be in addition to any liability, without duplication, which any party may
otherwise have to any other party.

3.5 Shelf Take-Downs. At any time that a shelf registration statement covering
Registrable Securities pursuant to this Section 3 is effective, if any Holder or
group of Holders delivers a notice to the Company and to the Coordination
Committee (a “Take-Down Notice”) stating that it intends to effect an offering
of all or part of its Registrable Securities included by it on the shelf
registration statement, whether such offering is underwritten or non
underwritten (provided that such non underwritten offering is for more than
$5,000,000) (a “Shelf Offering”) and stating the number of the Registrable
Securities to be included in the Shelf Offering, then, provided that the
Coordination Committee approves the number of the Registrable Securities to be
included in such Shelf Offering, the Company shall amend or supplement the shelf
registration statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering (taking into account
the inclusion of Registrable Securities by any other Holders pursuant to this
Section 3.5). In connection with any Shelf Offering:

(a) such proposing Holder(s) shall also deliver the Take-Down Notice to all
other Holders included on such shelf registration statement and permit each
holder to include its Registrable Securities included on the shelf registration
statement in the Shelf Offering if such Holder notifies the proposing Holders
and the Company within five business days after delivery of the Take-Down Notice
to such Holder, and

(b) in the event that the underwriter, if any, determines that marketing factors
(including an adverse effect on the per share offering price) require a

 

26



--------------------------------------------------------------------------------

limitation on the number of shares which would otherwise be included in such
takedown, the underwriter, if any, may limit the number of shares which would
otherwise be included in such take-down offering in the same manner as is
described in Section 3.3.1 with respect to a limitation of shares to be included
in a registration.

3.6 Coordination Committee. The Principal Investor Groups will create a
coordination committee (the “Coordination Committee”) prior to the closing of
the Initial Public Offering and will thereafter maintain such committee for so
long as this Agreement remains in effect. Each current or former Principal
Investor Groups that holds Registrable Securities having a fair market value
(determined in good faith by the Board) of at least $100,000,000 shall be
permitted to designate one (1) representative to participate on the Coordination
Committee, and shall be permitted to remove and replace such designee from time
to time; provided that such current or former Principal Investor Group’s
designee shall be automatically removed (and not replaced) at such time as such
current or former Principal Investor Group ceases to hold Registrable Securities
having a fair market value (determined in good faith by the Board) of at least
$100,000,000. Except to the extent specified in this Section 3.6, a majority of
the members of the Coordination Committee shall determine, from time to time,
the procedures which govern the conduct of the Coordination Committee; provided
that such procedures shall not Discriminate against any particular designee or
designees in any material way. Actions of the Coordination Committee shall
require the affirmative vote of a majority of the then designated members of the
Coordination Committee.

4. TRANSFER RESTRICTIONS.

4.1 Permitted Public Transfers and Block Sales. After the closing of the Initial
Public Offering, no Holder shall Transfer any or all of its Shares pursuant to
Rule 144, in a block sale to a financial institution or in a private transfer
pursuant to Section 3.1.5 of the Stockholders Agreement, in each case other than
in compliance with Sections 4.1.1 and 4.1.2 hereof, as applicable, and the
applicable provisions of the Stockholders Agreement, provided that, for the
avoidance of doubt the approval of the Coordination Committee shall not be
required to approve such Transfers. Shares Transferred pursuant to Rule 144 or
in a block sale to a financial institution in compliance herewith shall
conclusively be deemed thereafter not to be Shares under this Agreement.

4.1.1 Public Transfers. From time to time after the Initial Public Offering, the
Majority Principal Investors may determine to require the Holders to make
reasonable efforts to coordinate their efforts to Transfer Shares pursuant to
Rule 144 (“144 Coordination”) or to discontinue such coordination requirement.
As of the date of this Agreement, 144 Coordination shall be required until such
time, if ever, as the Majority Principal Investors provide a subsequent notice
to the Holders that such coordination is discontinued. Thereafter, the Majority
Principal Investors may reinstitute and discontinue 144 Coordination from time
to time by providing notice to the Holders.

(a) For so long as 144 Coordination is in effect, each Registration Stockholder
shall promptly notify the Coordination Committee when it wishes to Sell Shares
under Rule 144; provided, that for any given measurement period for

 

27



--------------------------------------------------------------------------------

purposes of the Rule 144 group volume limit, except as provided in Section 4.3,
no Holder shall be permitted to effect Transfers in excess of their pro rata
share of all Shares that may be Transferred by members of the Related Group
during the applicable measurement period based on its percentage ownership of
Shares held by all holders of Shares at the start of such measurement period. In
the event any Holder agrees to forego its full pro rata share of the Rule 144
group volume limit by written notice to the Coordination Committee, the
remainder shall be re-allocated pro rata among the other Holders in like manner
(except that the Shares held by such forfeiting Holder at the start of such
measurement period shall be excluded from such calculation). The Company shall,
within three (3) business days following receipt of a written request from a
Holder, advise such Holder of the Rule 144 group volume limit applicable at such
date; provided, that no Holder or Affiliate thereof shall be permitted to submit
such a request more than once every calendar month.

(b) The provisions of this Section 4.1.1 shall not apply to any Transfer of
Shares (i) in a Public Offering, (ii) to a Permitted Transferee in a transaction
that does not rely on Rule 144, or (iii) at any time with respect to which 144
Coordination is not effective.

(c) Notwithstanding the foregoing, a Holder may opt out of 144 Coordination with
respect to any period of time if such Holder delivers a notice to the
Coordination Committee irrevocably committing not to Transfer Shares pursuant to
Rule 144 or a transaction described in Section 4.1.2 or 4.2 during such period.

4.1.2 Certain Other Transfers. After the Initial Public Offering, each Holder
(the “Initiating Transferor”) shall provide reasonable prior notice to the
Coordination Committee (or, after the expiration of the term described in
Section 4.5, the other Holders) when it plans to Transfer any or all of its
Shares pursuant to (a) a block-sale to a financial institution or (b) a private
transfer pursuant to Section 3.1.5 of the Stockholder Agreement.

4.2 Distributions to Partners, Members or Stockholders. After the Initial Public
Offering, and for so long as 144 Coordination is effective, each Investor shall
provide reasonable prior notice to the Coordination Committee prior to any LP
Distribution.

4.3 Volume Limit. For purposes of this Agreement, so long as 144 Coordination is
effective, Transfers contemplated by Sections 4.1.2(a) and (b), and LP
Distributions, will be limited to the number of Shares that the applicable
Holder would have been permitted to Transfer under Rule 144 pursuant to the
proviso in Section 4.1.1(a) and will reduce for purposes of this Agreement, on a
Share for Share basis, the number of Shares that such Holder is permitted to
sell under Rule 144, whether individually or as part of a Related Group, whether
or not such Transfer or LP Distribution is required by law to be so treated. In
the event that, while 144 Coordination is in effect, any Holder elects to make a
Transfer contemplated by Section 4.1.2(a) or (b), or, an LP Distribution, and
provided that such Transfer or LP Distribution is not required by law to be
taken into account for purposes of the Related Group’s volume limit under Rule
144, then each Holder’s

 

28



--------------------------------------------------------------------------------

(including the Holder making such Transfer or LP Distribution) pro rata share of
the Related Group’s volume limit for purposes of Section 4.1.2(a) shall be
increased by such Holder’s pro rata share of the Shares that such Holder is no
longer permitted to sell under Rule 144 pursuant to the first sentence of this
Section 4.3.

4.4 No 144 Coordination. Subject, in all cases, to any applicable law, in the
event that 144 Coordination is not in effect, no Holder shall, in a given
calendar year, Transfer pursuant to Rule 144, in a block sale to a financial
institution or in an LP Distribution, Shares representing more than the lesser
of (a) 2% of the total Shares outstanding on the first day of such calendar
year, and (b) 20% of the total Shares owned by such Holder on the first day of
such calendar year, in each case without the approval of the Coordination
Committee, which such approval shall be granted or withheld with respect to all
Holders in a fair and equitable manner over the course of such calendar year.

4.5 Period. Except for Section 4.1.2, the provisions of Sections 4.1 through 4.4
shall terminate with respect to any Share on the earlier of (a) the fifth
(5) anniversary of the closing of the Qualified Public Offering, and (b) such
time as the Principal Investors, in the aggregate, own less than 20% of the then
outstanding Common Stock. The Majority Principal Investors, in their sole
discretion, may elect to exclude any holder of Management Shares, Bank Investor
Shares or any holder of Other Investor Shares from the provisions of Sections
4.1 through 4.4 at any time.

4.6 Opinion of Counsel. The Company shall permit and authorize the transfer
agent and registrar for any Registrable Securities to rely on the written
opinion of counsel to a Principal Investor and to act in accordance with such
counsel’s written instructions with respect to Registrable Securities of such
Principal Investor.

4.7 Stockholders Agreement. The provisions of this Section 4 do not derogate or
restrict the provisions of the Stockholders Agreement, including Section 3.1.5
thereof.

5. REMEDIES. The parties shall have all remedies available at law, in equity or
otherwise in the event of any breach or violation of this Agreement or any
default hereunder. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

6. PERMITTED TRANSFEREES. The rights of an Investor hereunder may be assigned
(but only with all related obligations as set forth below) in connection with a
Transfer of Shares effected in accordance with the terms of the Stockholders
Agreement and this Agreement (i) to a Permitted Transferee of such Investor,
(ii) to a Strategic Investor or any Affiliate or co-investor thereof in
connection with a Strategic Investor Transaction, or (iii) with respect to the
provisions of Sections 2 and 3.2 hereof, any other transferee that, together
with its Affiliates acquires shares of Registrable Securities in such Transfer
either (A) for consideration of at least $35,000,000 or (B) having a then fair
market value (determined in good faith by the Board) of at least $35,000,000.
Without prejudice to any other or similar conditions imposed hereunder with
respect to any such Transfer, no assignment permitted under the terms of this
Section 6 shall be effective unless the transferee to which such assignment is
being made, if not a Holder, has

 

29



--------------------------------------------------------------------------------

delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Shares in respect of
which such assignment is made shall continue to be deemed Shares and shall be
subject to all of the provisions of this Agreement relating to Shares and that
such transferee shall be bound by, and shall be a party to, this Agreement to
the same extent, and in the same capacity, as the Holder that Transfers such
Shares to such transferee; provided, that only a Permitted Transferee of a
Principal Investor will be deemed to be a “Principal Investor” for purposes of
this Agreement, only a Permitted Transferee of a Bank Investor will be deemed to
be a “Bank Investor” for purposes of this Agreement, only a Permitted Transferee
of an Other Investor will be deemed to be an “Other Investor” for purposes of
this Agreement and only a Permitted Transferee of a Manager will be deemed to be
a “Manager” for purposes of this Agreement.

7. AMENDMENT, TERMINATION, ETC.

7.1 Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

7.2 Written Modifications. Except as provided in the second sentence of this
Section 7.2, this Agreement may be amended, modified, extended, terminated or
waived (“Amendment”), only by an agreement in writing signed by the Company and
the Majority Principal Investors (or Holders holding a majority of the shares of
Class A Stock Holders party hereto if there are no Principal Investors
remaining). The consent of a Majority in Interest of the Bank Investor Shares
shall be required for any Amendment that, by its terms, Discriminates against
the holders of Bank Investor Shares as such under this Agreement, and the
consent of any holder of Bank Investor Shares shall be required for any
Amendment that, by its terms, Discriminates against such holder of Bank Investor
Shares as such (compared to other holders of Bank Investor Shares) under this
Agreement; provided that it is understood and agreed that, for the purposes of
interpreting and enforcing this amendment and waiver provision, Amendments that
affect all Stockholders will not be deemed to Discriminate against the holders
of Bank Investor Shares as such simply because holders of Bank Investor Shares
(i) own or hold more or less Shares than any other Stockholders, (ii) invested
more or less money in the Company or its direct or indirect subsidiaries than
any other Stockholders or (iii) have greater or lesser voting rights or powers
than any other Stockholders. The consent of a Majority in Interest of the Other
Investor Shares shall be required for any Amendment that Discriminates against
the holders of Other Investor Shares as such under this Agreement; provided that
it is understood and agreed that, for the purposes of interpreting and enforcing
this amendment and waiver provision, Amendments that affect all Holders will not
be deemed to “Discriminate against” the holders of Other Investor Shares as such
simply because holders of Other Investor Shares (i) own or hold more or less
Shares than any other Holder, (ii) invested more or less money in the Company or
its direct or indirect subsidiaries than any other Holder, or (iii) have greater
or lesser voting rights or powers than any other Holders. The consent of a
Majority in Interest of the Management Shares held by Managers then employed by
the Company shall be required for any Amendment that, by its terms,
Discriminates against the holders of Management Shares as such under this
Agreement; provided that it is understood and agreed that, for the purposes of
interpreting and enforcing this amendment and waiver provision, Amendments that
affect all Stockholders will not be deemed to Discriminate against the holders
of Management Shares as such simply because holders of Management Shares (i) own
or hold more or less Shares than any

 

30



--------------------------------------------------------------------------------

other Stockholders, (ii) invested more or less money in the Company or its
direct or indirect subsidiaries than any other Stockholders, or (iii) have
greater or lesser voting rights or powers than any other Stockholders. A copy of
each such Amendment shall be sent to each Holder and shall be binding upon each
party hereto except to the extent otherwise required by law; provided that the
failure to deliver a copy of such Amendment shall not impair or affect the
validity of such Amendment. In addition, each party hereto subject hereto may
waive any right hereunder by an instrument in writing signed by such party or
holder. To the extent the Amendment of any Section of this Agreement would
require a specific consent pursuant this Section 7.2, any Amendment to the
definitions used in such Section as applied to such Section shall also require
the specified consent. Notwithstanding anything to the contrary herein,
transferees or purchasers of Shares or Convertible Securities (including in
connection with a Strategic Investor Transaction) that have complied with the
provisions of Section 2 hereof or Sections 3 and 4 of the Stockholders Agreement
shall be added as parties to this Agreement without obtaining any additional
consent of the parties hereto.

7.3 Withdrawal from Agreement. Any party hereto that withdraws Shares from the
Stockholders Agreement in accordance with Section 8.3 thereof shall be deemed to
have simultaneously withdrawn such Shares from this Agreement from the date of
delivery of such Person’s withdrawal notice pursuant to Section 8.3 of the
Stockholders Agreement, the withdrawn shares shall cease to be Shares subject to
this Agreement and, if such party does not own any Share that will remain
subject to this Agreement (each such holder, a “Withdrawing Holder”), such
holder shall cease to be a party to this Agreement and shall no longer be
subject to the obligations of this Agreement or have rights under this
Agreement; provided, however, that any such Withdrawing Holder shall retain the
indemnification rights pursuant to Section 3.4 hereof with respect to any matter
that (a) may be an indemnified liability thereunder and (b) occurred prior to
such withdrawal. Any amendment to this Section 7.3 adversely effecting the Bank
Investors shall require the consent of the Majority in Interest of the holders
of Bank Investor Shares.

7.4 Effect of Termination. No termination under this Agreement shall relieve any
Person of liability for breach prior to termination. In the event this Agreement
is terminated, each Investor shall retain the indemnification, contribution and
reimbursement rights pursuant to Section 3.4 hereof with respect to any matter
that (a) may be an indemnified liability thereunder and (b) occurred prior to
such termination.

8. LEGENDS.

8.1 Restrictive Legend. Each certificate representing Shares issued or
transferred to a Holder shall have the following legend endorsed conspicuously
thereupon:

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
A PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT TO WHICH THE
ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE PARTY. SUCH AGREEMENT INCLUDES

 

31



--------------------------------------------------------------------------------

RESTRICTIONS AND LIMITATIONS ON THE TRANSFER OF THE SHARES OF STOCK REPRESENTED
BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER WITHOUT CHARGE UPON REQUEST.”

Any Person who acquires Shares which are not subject to all or part of the terms
of this Agreement, and any Person who withdraws from this Agreement pursuant to
the terms of Section 7.3, shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such Shares.

8.2 Stop Transfer Instruction. The Company or Midco will instruct any transfer
agent not to register the Transfer of any Shares until the conditions specified
in the foregoing Legend, this Agreement and the Stockholders Agreement are
satisfied.

8.3 Transfer of Common Stock. Prior to the consummation of the Initial Public
Offering, unless the prior written consent of the Majority Principal Investors
shall have been given, no holder of Shares shall Transfer any shares of Common
Stock pursuant to this Agreement, the Participation, Registration Rights and
Coordination Agreement or any other applicable agreement, unless one (1) shares
of Class L Stock are Transferred together with every nine (9) share of Class A
Stock Transferred to the applicable transferee; provided that such restriction
on Transfer shall not limit the right of any individual to transfer one or more
shares of Class L Stock or Class A Stock for the purposes of estate planning;
provided, further, that at the discretion of the Board, such restriction on
Transfer shall not limit the right of any Manager to transfer one or more shares
of Class A Stock that are Incentive Shares; and provided, further, that
conversions of (i) Class A-1 Common Stock to Class A-2 Common Stock,
(ii) Class A-2 Common Stock to Class A-1 Common Stock, (iii) Class L-1 Common
Stock to Class L-2 Common Stock, and (iv) Class L-2 Common Stock to Class L-1
Common Stock, shall not be deemed a Transfer.

9. DEFINITIONS. For purposes of this Agreement:

9.1 Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 9:

(i) The words “hereof, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

(ii) The word “including” shall mean including, without limitation;

(iii) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

 

32



--------------------------------------------------------------------------------

(iv) The masculine, feminine and neuter genders shall each include the other.

9.2 Definitions. The following terms shall have the following meanings:

“144 Coordination” shall have the meaning set forth in Section 4.1.1.

“Acquisition Sub” shall have the meaning set forth in the Preamble.

“Additional Counsel” shall have the meaning set forth in Section 3.3.3.

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person;
provided, however, that neither the Company nor any of its subsidiaries shall be
deemed an Affiliate of any of the stockholders (and vice versa), (b) if such
specified Person is a private equity investment fund, any other private equity
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person or an Affiliate thereof and (c) if
such specified Person is a natural Person, any Family Member of such natural
Person.

“Affiliated Fund” shall mean, with respect to any specified Person, a private
equity investment fund that is an Affiliate of such Person or that is advised by
the same investment adviser as such Person or by an Affiliate of such investment
adviser.

“Agreement” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 7.2.

“Bank Investor” shall have the meaning set forth in the preamble.

“Bank Investor Shares” shall mean all Shares held by a Bank Investor. Any Bank
Investor Shares that are Transferred by the holder thereof to such holder’s
Permitted Transferees shall remain Bank Investor Shares in the hands of such
Permitted Transferee.

“BMPI Services LLC” shall mean any Person designated by the Majority Principal
Investors, through which Haim Saban and/or any of his Affiliates provides
services to the Company and its subsidiaries and/or through which Haim Saban
and/or any of his Affiliate will receive equity incentives in connection with
the Company and its subsidiaries.

“Board” shall mean the board of directors of the Company, or any duly authorized
committee thereof.

“Business” means the business of the Company and its subsidiaries conducted at
the any given time or which the Board has authorized the Company to develop or
pursue (by acquisition or otherwise), which currently consist of
Spanish-language media in the U.S., including Spanish-language television
broadcast networks, Spanish-language radio broadcast networks, ownership and
operation of Spanish-language television and radio stations, Spanish-language
music recording and music publishing, and Spanish-language Internet portals.

 

33



--------------------------------------------------------------------------------

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other Person, or any other corporate
reorganization, transaction or Transfer of securities of the Company by its
stockholders, or series of related transactions (including the acquisition of
capital stock of the Company), whether or not the Company is a party thereto, in
which the stockholders of the Company immediately prior to such consolidation,
merger, reorganization or transaction, own, directly or indirectly, capital
stock either (i) representing directly, or indirectly through one or more
entities, less than fifty percent (50%) of the equity (measured by economic
value or voting power) of the Company or other surviving entity immediately
after such consolidation, merger, reorganization or transaction or (ii) that
does not directly, or indirectly through one or more entities, have the power to
elect a majority of the entire board of directors or other similar governing
body of the Company or other surviving entity immediately after such
consolidation, merger, reorganization or transaction, (b) any transaction or
series of related transactions, whether or not the Company is a party thereto,
after giving effect to which in excess of fifty percent (50%) of the Company’s
voting power is owned directly, or indirectly through one or more entities, by
any Person and its “affiliates” or “associates” (as such terms are defined in
the Exchange Act Rules) or any “group” (as defined in the Exchange Act Rules),
other than Qualified Institutional Investors (and in the case of a “group”,
excluding a percentage of such “group” equal to the percentage of the voting
power of such -group controlled by any Qualified Institutional Investors),
excluding, in any case referred to in clause (a) or (b) any Initial Public
Offering or any bona fide primary or secondary public offering following the
occurrence of an Initial Public Offering; or (c) a sale, lease or other
disposition of all or substantially all of the consolidated assets of the
Company. For the avoidance of doubt, none of the following shall, in and of
itself, constitute a “Change of Control”: (x) a spin-off or sale of one of the
businesses of the Company or any subsidiary thereof, or a comparable transaction
or (y) a transaction in which, after giving effect thereto, the Principal
Investors and their Affiliates continue to own, directly or indirectly, more
than fifty percent (50%) of the equity (measured by economic value or voting
power) (i) of the Company or other surviving entity in the case of a transaction
of the sort described in clause (a) above, (ii) of the Company in the case of a
transaction of the sort described in clause (b) above or (iii) of the acquiring
entity in the case of a transaction of the sort described in clause (c) above.
The parties hereto acknowledge and agree that a Strategic Investor Transaction
shall not constitute a Change of Control for the purposes of this Agreement.

“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Class A Stock” shall mean the Class A Common Stock, par value $.001 per share,
of the Company, which is comprised of Class A-1 Common Stock and Class A-2
Common Stock.

“Class A and L Proceeds” shall have the meaning set forth in the Recitals.

“Class L Stock” shall mean the Class L Common Stock, par value $.001 per share,
of the Company, which is comprised of Class L-1 Common Stock and Class L-2
Common Stock.

 

34



--------------------------------------------------------------------------------

“Closing” shall have the meaning set forth in Section 1.1.

“Co-Investment Vehicle” shall mean any one of (a) the MDP Co-Investment
Vehicles, collectively, (b) the PEP Co-Investment Vehicles, collectively,
(c) the THL Co-Investment Vehicles, collectively, and (d) the TPG Co-Investment
Vehicles, collectively.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company, including the Class A
Stock and the Class L Stock.

“Company” shall have the meaning set forth in the Preamble.

“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise.

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock, options, warrants or other securities which are directly or indirectly
convertible into or exchangeable or exercisable for shares of Stock, including
any Options and Warrants.

“Coordination Committee” shall have the meaning set forth in Section 3.6.

“Covered Person” shall have the meaning set forth in Section 3.4.1.

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale).

“Discriminate(s)” and “Discrimination” mean, with respect to a specified party,
to discriminate against such specified party as compared to other applicable
parties in a manner that is, or is reasonably expected to be, materially and
disproportionately adverse to the specified party.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock and (b) as to any
outstanding Convertible Securities which constitute Shares, the maximum number
of shares of Stock for which or into which such Convertible Securities may at
the time be exercised, converted or exchanged (or which will become exercisable,
convertible or exchangeable on or prior to, or by reason of, the transaction or
circumstance in connection with which the number of Equivalent Shares is to be
determined).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

35



--------------------------------------------------------------------------------

“Exchange Act Rules” shall mean the rules adopted by the Commission under the
Exchange Act.

“Family Member” shall mean, with respect to any natural Person, (a) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any legal
representative or estate of any of the foregoing, or the ultimate beneficiaries
of the estate of any of the foregoing, if deceased and (d) any trust or other
bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing Persons described in clauses (a) through (c) above.

“FCC” shall mean the Federal Communications Commission or any successor entity.

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

“Holders” shall have the meaning set forth in the Preamble.

“Incentive Shares” shall mean all Shares and Options held by a Manager that are
subject to vesting or other service or performance based conditions to
ownership, treating such Options as a number of Incentive Shares equal to the
maximum number of Shares for which such Options may at the time be exercised.

“Indemnitee” shall have the meaning set forth in Section 3.4.3.

“Initial Public Offering” shall mean the initial underwritten Public Offering
registered on Form S-1 (or any successor form under the Securities Act).

“Initiating Investors” shall have the meaning set forth in Section 3.1.1.

“Initiating Transferor” shall have the meaning set forth in Section 4.1.2.

“Investors” shall have the meaning set forth in the Preamble.

“Issuance” shall have the meaning set forth in Section 2.

“Issuer” shall have the meaning set forth in Section 2.

“LP Distribution” means a distribution of Shares by an Investor to its partners,
members, managers or shareholders in accordance with such Investor’s governing
documents.

“Majority in Interest” shall mean with respect to Shares of one or more
class(es), a majority in number of such Shares of the applicable class(es).

“Majority MDP Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the MDP Investors.

“Majority PEP Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the PEP Investors.

 

36



--------------------------------------------------------------------------------

“Majority Principal Investors” shall mean, as of any applicable time,
(a) Principal Investor Groups (excluding, in each case, Co-Investment Vehicles
that constitute part of such Principal Investor Group) that, in the aggregate,
hold at least 60% of the outstanding Common Stock then held by all Principal
Investor Groups (without taking into account Shares held by Co-Investment
Vehicles that are part of such Group) and (b) a majority of the Principal
Investor Groups; provided, that if the aggregate number of Principal Investor
Groups is an even number and a majority of the Principal Investor Groups has not
reached agreement or consented with respect to a matter, the term “Majority
Principal Investors” shall have the meaning set in paragraph (a) of this
definition only.

“Majority SCG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the SCG Investors.

“Majority THL Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the THL Investors.

“Majority TPG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the TPG Investors.

“Management Shares” shall mean all Shares held by a Manager. Any Management
Shares that are Transferred by the holder thereof to such holder’s Permitted
Transferees shall remain Management Shares in the hands of such Permitted
Transferee.

“Manager Holder” shall mean any Manager who is, at the time in question, a
Holder.

“Managers” shall have the meaning set forth in the Preamble.

“MDP” shall mean, as of any date, Madison Dearborn Capital Partners IV, L.P.,
MDCPIV Intermediate (Umbrella), L.P., Madison Dearborn Capital Partners V-A,
L.P., MDCPV Intermediate (Umbrella), L.P. and their respective Permitted
Transferees, in each case only if such Person holds any Shares.

“MDP Co-Investment Vehicles” shall mean, as of any date, MDCP Foreign
Co-Investors (Umbrella), L.P., MDCP US Co-Investors (Umbrella), L.P. and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of MDP, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity owns Shares. For the avoidance of doubt, neither
MDCPIV Intermediate (Umbrella), L.P., MDCPV Intermediate (Umbrella), L.P. nor
any successor thereof shall be deemed to be a Co-Investment Vehicle for the
purposes of this Agreement.

“MDP Investors” shall mean, as of any date, MDP, the MDP Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person
holds any Shares.

“Merger” shall have the meaning set forth in the Recitals.

 

37



--------------------------------------------------------------------------------

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Midco” shall have the meaning set forth in the Preamble.

“Minimum Total Combined Investment” means shares of Common Stock valued at an
initial cost of $120,000,000 as of March 29, 2007, subject to reduction
effective immediately prior to any Proportionate Reduction Event; provided,
however, that no such reduction shall be made to the extent that the effect of
such Proportionate Reduction Event is to offset the effect of any Proportionate
Increase Event occurring since the later of: (x) the most recent Proportionate
Reduction Event, if any, for which a reduction was made, and (y) the date of the
Closing.

“NASD” shall have the meaning set forth in Section 3.3.2(g).

“Opco” shall have the meaning set forth in the Recitals.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Stock, other than any such option held by the Company, Midco or
any direct or indirect subsidiary thereof, or any right to purchase shares
pursuant to this Agreement.

“Other Investor Shares” shall mean all Shares held by an Other Investor. Any
Other Investor Shares that are Transferred by the holder thereof to such
holder’s Permitted Transferees shall remain Other Investor Shares in the hands
of such Permitted Transferee.

“Other Investors” shall have the meaning set forth in the Preamble.

“Other Securities” shall have the meaning set forth in Section 2.1.3.

“Parity Shares” shall have the meaning set forth in Section 3.3.1.

“Participating Buyer” shall have the meaning set forth in Section 2.1.2.

“Participating Investor” shall have the meaning set forth in Section 3.3.3.

“Participation Notice” shall have the meaning set forth in Section 2.1.1.

“Participation Offerees” shall have the meaning set forth in Section 2.1.1.

“Participation Portion” shall have the meaning set forth in Section 2.1.1.

“Participation Shares” shall mean all Shares held by an Investor and all Vested
Shares held by a Manager.

“PEP” shall mean, as of any date, Providence Equity Partners V (Umbrella US)
L.P., Providence Equity Partners VI (Umbrella US) L.P., Providence Investors V
(Univision) L.P., Providence Investors VI (Univision) L.P. and their respective
Permitted Transferees, in each case only if such Person holds any Shares.

“PEP Co-Investment Vehicles” shall mean, as of any date, Providence Co-Investors
(Univision) L.P., Providence Co-Investors (Univision US) L.P. and their
respective successor

 

38



--------------------------------------------------------------------------------

entities, and any Affiliated Fund thereof if, in each case, (i) substantially
all of the equity thereof (including amounts paid for the acquisition of any
Convertible Securities to subscribe for, purchase or otherwise acquire such
equity) has not been contributed by the same investors, partners and members as
contributed to the equity of PEP, (ii) such entity has been formed for the main
purpose of investing in the Company or any Affiliate thereof, and (iii) such
entity owns Shares. For the avoidance of doubt, neither Providence Investors V
(Univision) L.P., Providence Investors VI (Univision) L.P., nor any successor
thereof shall be deemed to be a Co-Investment Vehicle for the purposes of this
Agreement.

“PEP Investors” shall mean, as of any date, PEP, the PEP Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person
holds any Shares.

“Permitted Transferee” shall mean, in respect of (a) any Investor, (i) an
Affiliate of such Investor or (ii) a successor entity or, with respect to an
Investor organized as a trust, any successor trustee or co-trustee of such
trust, (b) (b) any SCG Investor, (i) any Person which is controlled by or for
the benefit of Haim Saban or Cheryl Saban (or in the event of their divorce,
their subsequent respective spouses) (collectively “Saban”) or their Family
Members, (ii) then-current or former officers and/or employees of Saban or
entities controlled by Saban who were issued such interests as a result of or in
connection with their employment by Saban, or such officers’ and/or employees’
Family Members to the extent they receive such transferred interests initially
issued to such officer or employee as a result of or in connection with his or
her employment by Persons controlled by Saban (iii) any trust, custodianship or
other entity created for estate or tax planning purposes all of the
beneficiaries of which are any of the persons listed in clause (i) to (iii) of
this paragraph (b), (c) any Manager, a Family Member of such Manager, the
Company and any subsidiary thereof, and (d) any holder of Shares who is a
natural person, (i) upon the death of such natural person, such person’s mate,
executors, administrators, personal representatives, heirs, legatees or
distributees in each case acquiring the Shares in question pursuant to the will
or other instrument taking effect at death of such bolder or by applicable laws
of descent an distribution and (ii) any Person acquiring such Shares pursuant to
a qualified domestic relations order in each case described in clauses
(a) through (d), only to the extent such transferee agrees to be bound by the
terms of this Agreement and the Stockholders Agreement. In addition, any Holder
shall be a Permitted Transferee of the Permitted Transferees of itself and any
member of a Principal Investor Group shall be a Permitted Transferee of any
other member of such Principal Investor Group.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Piggyback Eligible Holder” shall have the meaning set forth in
Section 3.2.1(a).

“Preferred Stock” shall mean the 8.64% Cumulative Preferred Stock, par value
$.001 per share, of Midco.

“Price Per Equivalent Share” shall mean the Board’s good faith determination of
the price per Equivalent Share of any Convertible Securities which are the
subject of an issuance pursuant to Section 2 hereof.

 

39



--------------------------------------------------------------------------------

“Principal Investor” shall have the meaning set forth in the preamble.

“Principal Investor Group” shall mean any one of (a) the MDP Investors,
collectively, (b) the PEP Investors, collectively, (c) the SCG Investors,
collectively, (d) the THL Investors, collectively, and (e) the TPG Investors,
collectively; provided, however, that any such Principal Investor Group shall
cease to be a Principal Investor Group at such time after the Closing, and at
all times thereafter, as such Principal Investor Group ceases to hold Shares
representing a Total Combined Investment of at least the Minimum Total Combined
Investment (excluding, in each case, Shares held by Co-Investment Vehicles that
constitute part of such Principal Investor Group); provided, further, that no
adjustment or modification to the term “Minimum Total Combined Investment” shall
cause any former Principal Investor Group to again become a Principal Investor
Group. Where this Agreement provides for the vote, consent or approval of any
Principal Investor Group, such vote, consent or approval shall be determined by
the Majority MDP Investors, the Majority PEP Investors, the Majority THL
Investors, the Majority TPG Investors, or the Majority SCG Investors, as the
case may be, except as otherwise specifically set forth herein.

“Principal Lock-Up Agreement” shall have the meaning set forth in Section 5 of
the Stockholders Agreement.

“Pro Rata Portion” shall mean for purposes of Section 3.3, with respect to each
holder of Registrable Securities or Parity Shares requesting that such shares be
registered in such registration statement, a number of such shares equal to the
aggregate number of shares of Common Stock to be registered in such registration
(excluding any shares to be registered for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities and Parity Shares held by such holder, and the
denominator of which is the aggregate number of Registrable Securities and
Parity Shares held by all holders requesting that their Registrable Securities
or Parity Shares be registered in such registration.

“Proceeds” shall have the meaning set forth in the Recitals.

“Proportionate Event” shall mean, at any time that immediately prior thereto
there is more than one Principal Investor Group, the consummation of any
transaction or series of related transactions (including pursuant to a
Recapitalization Transaction (as such term is defined in the Stockholders
Agreement)), whether or not the Company is a party thereto, that effects a
reduction (a “Proportionate Reduction Event”) or increase (a “Proportionate
Increase Event”) in the Total Combined Investment of the Principal Investor
Group’s holdings that, in the good faith determination of the Majority Principal
Investors (identified as of immediately prior to such consummation), is
substantially proportionate with respect to each such Principal Investor Group’s
holdings.

“Proportionate Increase Event” shall have the meaning set forth in the
definition of Proportionate Event.

“Proportionate Reduction Event” shall have the meaning set forth in the
definition of Proportionate Event.

“Prospective Subscriber” shall have the meaning set forth in Section 2.1.1.

 

40



--------------------------------------------------------------------------------

“Prospectus” means the prospectus related to any Public Offering (including,
without limitation, a prospectus or prospectus supplement that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance on Rule 415, 430A or 430B (or any successor
rules or regulations) under the Securities Act), as amended or supplemented by
any amendment or prospectus supplement, including post-effective amendments, and
all materials incorporated by reference in such prospectus.

“Public Offering.” shall mean a public offering and sale of Common Stock for
cash pursuant to an effective registration statement under the Securities Act.

“Purchase Price Value” shall mean: (a) $12.34568, in the case of a share of
Class A Stock, (b) $1,000.00, in the case of a share of Class L Stock and
(c) $100.00, in the case of a share of Preferred Stock, in each case
appropriately adjusted for any stock split, stock dividend, combination,
recapitalization or similar event involving such class of Stock.

“Qualified Institutional Investors” shall mean each of the Principal Investors,
the Bank Investors and the respective Affiliates of the foregoing Persons.

“Qualified Public Offering” shall mean the first underwritten Public Offering
(other than any Public Offering or sale pursuant to a registration statement on
Form S-4, S-8 or a comparable form) in which (i) the aggregate price to the
public of all Common Stock sold in such offering in combination with the
aggregate price to the public of all Common Stock sold in any previous
underwritten Public Offerings (other than any Public Offering or sale pursuant
to a registration statement on Form S-4, S-8 or any comparable form) shall
exceed One Billion Dollars ($1,000,000,000), and (ii) at least 20% of the Common
Stock of the Company shall have been sold in such offerings.

“Recapitalization Transaction” shall have the meaning set forth in Section 9.2
of the Stockholders Agreement.

“Registrable Securities” shall mean (a) all shares of Class A-1 Stock, (b) all
shares of Class A-1 Stock issuable upon exercise, conversion or exchange of any
Common Stock or Convertible Security and all Shares of Class A-1 Stock issued in
exchange for securities of any subsidiary of the Company, and (c) all shares of
Class A-1 Stock directly or indirectly issuable with respect to the securities
referred to in clauses (a) or (b) above by way of stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, in each case constituting Participation
Shares. As to any particular Registrable Securities, such shares shall cease to
be Registrable Securities when (i) such securities shall have ceased to be
Participation Shares hereunder, (ii) a registration statement with respect to
the sale of such securities shall have become effective under the Securities Act
and such securities shall have been disposed of in accordance with such
registration statement, (iii) such securities shall have been Transferred
pursuant to Rule 144 or Rule 145, (iv) disposition of such securities may be
made by the Holder thereof under Rule 144 or 145 and the holder of such
securities holds no more than one percent of the shares of the applicable class
outstanding as shown by the most recent report or statement published by the
Company, but only to the extent such securities are not restricted from transfer
by the provisions of Section 4 hereof, (v) subject to the provisions of
Section 7.2 hereof, such securities shall have been

 

41



--------------------------------------------------------------------------------

otherwise transferred to a Person that is not an Affiliate of the transferor,
new certificates for them not bearing a legend restricting further transfer
shall have been delivered by the Company as part of such transfer and subsequent
disposition of them shall not require registration of them under the Securities
Act and such securities may be distributed without volume limitation or other
restrictions on transfer under Rule 144 or Rule 145 (including without
application of paragraphs (c), (e) (f) and (h) of Rule 144), (vi) such
securities shall have ceased to be outstanding, or (vii) the holder thereof
shall have withdrawn from this Agreement pursuant to Section 7.3.

“Registration Expenses” means any and all expenses incident to performance of or
compliance with Section 3 of this Agreement (other than underwriting discounts
and commissions paid to underwriters and transfer taxes, if any), including
(a) all Commission and securities exchange or NASD registration and filing fees,
(b) all fees and expenses of complying with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (c) all
printing, messenger and delivery expenses, (d) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or NASD pursuant to Section 3.3.2(g) and all rating agency fees,
(e) the fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits and/or “cold
comfort” letters required by or incident to such performance and compliance,
(f) the reasonable fees and disbursements of one counsel for the Holders
selected pursuant to the terms of Section 3 and any Additional Counsel, (g) any
fees and disbursements of underwriters customarily paid by the issuers or
sellers of securities, including liability insurance if the Company so desires
or if the underwriters so require, and the reasonable fees and expenses of any
special expert retained in connection with the requested registration, but
excluding underwriting discounts and commissions and transfer taxes, if any,
(h) expenses incurred in connection with any road show including the reasonable
out-of-pocket expenses of the Holders) and (i) any other fees and disbursements
customarily paid by the issuers of securities.

“Related Group” shall mean, with respect to any 144 measurement period, all
Holders other than those (a) who have agreed to forego their full pro rata share
of the Rule 144 group limit in accordance with the last sentence of
Section 4.1.1(a), (b) who have opted out of 144 Coordination pursuant to
Section 4.1.1(c), or (c) who have been excluded from the provisions of
Section 4.1 through 4.4 pursuant to the last sentence of Section 4.5, unless, in
each case, such person’s sales of Shares are required to be aggregated with
sales of Shares of all Holders not described in clauses (a) through (c) for
purposes of clauses (e)(1) or (2) of Rule 144.

“Rule 144” shall mean Rule 144 under the Securities Acts (or any successor
Rule).

“Rule 145” shall mean Rule 145 under the Securities Act (or any successor Rule).

“Rule 415” shall mean Rule 415 under the Securities Act (or any successor Rule).

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

“SCG Investors” shall mean, as of any date, SCG Investments II, LLC and their
respective Permitted Transferees, in each case only if such Person holds any
Shares.

 

42



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933 and the rules promulgated
thereunder, as amended from time to time.

“Shares” shall mean (a) all shares of Stock held by a Holder, whenever issued,
including all shares of Stock issued upon the exercise, conversion or exchange
of any Convertible Securities and (b) all Convertible Securities held by a
Holder (treating such Convertible Securities as a number of Shares equal to the
number of Equivalent Shares represented by such Convertible Securities for all
purposes of this Agreement except as otherwise specifically set forth herein),
including, in either case, any securities received in a “Recapitalization
Transaction” in accordance with Section 4.3 of the Stockholders Agreement.

“Shelf Offering” has the meaning set forth in Section 3.5.

“Stock” shall mean the Common Stock and the Preferred Stock.

“Stockholders Agreement” shall have the meaning set forth in the Recitals.

“Strategic Investor” shall mean any (a) Person that is determined by the
Majority Principal Investors to be a potential strategic investor in the Company
or any of its subsidiaries and (b) any Affiliate and/or co-investor of any such
Person specified in clause (a).

“Strategic Investor Transaction” shall mean a transaction approved by the
Majority Principal Investors in which one or more classes of securities
(including Convertible Securities and rights therefor and debt securities)
issued by the Company or any of its direct or indirect subsidiaries are to be
issued to one or more Strategic Investors and/or required by the Majority
Principal Investors to be Sold by the Stockholders to one or more Strategic
Investors; provided, however, that (A) any such transaction is consummated
within twenty four (24) months after the Closing Date, and (B) the reduction in
the ownership of the Company or any of its subsidiaries resulting from such
transaction is on a pro rata basis among all Stockholders (other than (i) de
minimis differences, (ii) if agreed by the Majority Principal Investors,
securities held by the management of the Company and its Subsidiaries or any
other stockholder thereof which is not a Principal Investor being reduced, if at
all, on less than pro rata basis, and (iii) if such transaction is consummated
on or prior to September 30, 2008, the SCG Investors not being obligated to Sell
Shares resulting, after giving effect to such Strategic Investor Transaction, in
the SCG Investors, in the aggregate, holding Shares valued at an initial cost of
less than $250,000,000); provided, that each Principal Investor Group shall have
the right to determine the type and number of Shares and/or other securities
that shall be transferred by each member of its own Principal Investor Group to
satisfy its pro rata portion of the securities to be Sold in such transaction.
For the purposes of the Bank Investors only, a transaction shall not be deemed a
“Strategic Investor Transaction” (i) if the Strategic Investor is an Affiliate
of any of the Principal Investors immediately prior to such transaction, or
(ii) if the consideration per share received by such Bank Investors in
connection with the Sale of any Shares held by such Bank Investors is less than
the consideration paid for such Shares issued at Closing that are held by such
Bank Investors.

“Subject Securities” shall have the meaning set forth in Section 2.

“subsidiary” of any Person, means any corporation, partnership, joint venture or
other legal entity of which such Person (either above or through or together
with any other subsidiary),

 

43



--------------------------------------------------------------------------------

owns, directly or indirectly, more than 50% of the stock or other equity
interests, the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.

“Take Down Notice” has the meaning set forth in Section 3.5.

“THL” shall mean, as of any date, Thomas H. Lee Equity Fund VI, L.P., THL Equity
Fund VI Investors (Univision), L.P., and their respective Permitted Transferees,
in each case only if such Person holds any Shares.

“THL Co-Investment Vehicles” shall mean, as of any date, THL Equity Fund VI
Intermediate Investors (Univision), L.P., THL Equity Fund VI Intermediate
Investors (Univision US), L.P., THL Equity Fund VI Investors (GS), LLC and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of THL, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity owns Shares. For the avoidance of doubt, neither
THL Equity Fund VI Investors (Univision), L.P. nor any successor thereof shall
be deemed to be a Co-Investment Vehicle for the purposes of this Agreement.

“THL Investors” shall mean, as of any date, THL, the THL Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person
holds any Shares.

“Total Combined Investment” means with respect to a Person or group of Persons
at any time, the number of shares of Common Stock then held by such Person or
group.

“TPG” shall mean, as of any date, TPG Umbrella IV, L.P., TPG Umbrella V, L.P.,
TPG Umbrella International IV, L.P., TPG Umbrella International V, L.P. and
their respective Permitted Transferees, in each case only if such Person holds
any Shares.

“TPG Co-Investment Vehicles” shall mean, as of any date, TPG Umbrella
Co-Investment, L.P., TPG Umbrella International Co-Investment, L.P. and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of TPG, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity owns Shares. For the avoidance of doubt, neither
TPG Umbrella International IV, L.P., TPG Umbrella International V, L.P. nor any
successor thereof shall be deemed to be a Co-Investment Vehicle for the purposes
of this Agreement.

“TPG Investors” shall mean, as of any date, TPG, the TPG Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person
holds any Shares.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares (in each case, including any voting or
economic interest therein) to any other

 

44



--------------------------------------------------------------------------------

Person, whether directly, indirectly, voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise. For the avoidance of doubt,
it shall constitute a “Transfer” subject to the restrictions on Transfer
contained or referenced in Section 4 (a) if a transferee is not an individual, a
trust or an estate, and the transferor or an Affiliate thereof ceases to control
such transferee or (b) with respect to a holder of Shares which was formed for
the purpose of holding Shares, there is a Transfer of the equity interests of
such holder other than to a Permitted Transferee of such holder or of the party
transferring the equity of such holder. For the avoidance of doubt, a conversion
of Class A-1 Stock to Class A-2 Stock, and vice versa, and the conversion of
Class L-1 Stock to Class L-2 Stock, and vice versa, shall not be deemed as a
Transfer.

“Univision” shall have the meaning set forth in the Recitals.

“Vested Shares” shall mean, with respect to a Manager at any time, the
Management Shares held by such Manager which are not subject to vesting
requirements or other service or performance based conditions to ownership at
such time.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Stock.

“Withdrawing Holder” shall have the meaning set forth in Section 7.3.

10. MISCELLANEOUS.

10.1 Authority: Effect. Each party hereto represents and warrants to and agrees
with each other party that (a) the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound and
(b) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except to
the extent that the enforcement of the rights and remedies created hereby is
subject to (i) bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the rights and remedies of creditors generally
and (ii) general principles of equity. This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association. The Company and Midco shall be jointly and severally
liable for all obligations of each such party pursuant to this Agreement.

10.2 Notices. Any notices and other communications required or permitted in this
Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile, or (c) sent by overnight courier, in each case, addressed
as follows:

If to the Company, Midco or Opco, to it:

c/o Univision Communications Inc.

1999 Avenue of the Stars, Suite 3050

Los Angeles, California 90067

Facsimile No.: (310) 556-1526

Attention: General Counsel

 

45



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 278-4701

Attention: David K. Duffell, Esq.

if to a MDP Investor or to the MDP Principal Investor Group, to it:

c/o Madison Dearborn Partners

Three First National Plaza, suite 3800

Chicago, Illinois, 60602

Facsimile No.: (312) 895-1221

Attention: James N. Perry, Jr.

with a copy (which shall not constitute notice) to:

Three First National Plaza, suite 3800

Chicago, Illinois, 60602

Facsimile No.: (312) 895-1041

Attention: Mark Tresnowski, Esq.

if to a PEP Investor or to the PEP Principal Investor Group, to it:

c/o Providence Equity Partners Inc.

50 Kennedy Plaza, 18th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 751-1790

Attention: Jonathan M. Nelson

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 278-4701

Attention: David K. Duffell, Esq.

If to a SCG Investor or to the SCG Principal Investor Group, to it:

c/o Saban Capital Group

10100 Santa Monica Boulevard

Los Angeles, California 90067

Facsimile No.: (310) 557-5100

Attention: Adam Chesnoff

 

46



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

Facsimile No.: (310) 557-5103

Attention: Niveen Tadros, Esq.

If to a THL Investor or to the THL Principal Investor Group, to it:

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, Massachusetts 02110

Facsimile No.: (617) 227-3514

Attention: Scott Sperling

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, Massachusetts 02110

Facsimile No.: (617) 772-8333

Attention: David P. Kreisler, Esq.

If to a TPG Investor or to the TPG Principal Investor Group, to it:

c/o Texas Pacific Group

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Facsimile No.: (817) 871-4010

Attention: Clive D. Bode

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Facsimile No.: (212) 225-3999

Attention: Paul L. Shim, Esq.

If to any other Holder, to it at the address set forth on Exhibit A, or if not
set forth thereon, in the records of the Company.

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed

 

47



--------------------------------------------------------------------------------

effective (x) on the date received, if personally delivered, (y) on the date
received if delivered by facsimile on a business day, or if not delivered on a
business day, on the first business day thereafter and (z) two (2) business days
after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

10.3 Binding Effect, Etc. Except for restrictions on the Transfer of Shares set
forth in other written agreements, plans or documents, and except for other
written agreements dated on or about the date of this Agreement, this Agreement
constitutes the entire agreement of the parties with respect to its subject
matter, supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, no Holder or other party hereto may assign any of its
respective rights or delegate any of its respective obligations under this
Agreement without the prior written consent of the other parties hereto, and any
attempted assignment or delegation in violation of the foregoing shall be null
and void.

10.4 Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

10.5 Counterparts. This Agreement maybe executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

10.6 Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

10.7 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Investors
hereto may be corporations, partnerships, limited liability companies or trusts,
each party to this Agreement covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any current or future director,
officer, employee, general or limited partner, member, manager or trustee of any
Investor or of any partner, member, manager, trustee, Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Investor or any current
or future member of any investor or any current or future director, officer,
employee, partner, member, manager or trustee of any Investor or of any
Affiliate or assignee thereof, as such, for any obligation of any Investor under
this Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

 

48



--------------------------------------------------------------------------------

10.8 Aggregation of Shares. All Shares held by an Investor and its Affiliates
and Affiliated Funds shall be aggregated together for purposes of determining
the availability of any rights or incurrence of any obligations under Sections
2, 3 and 4. Within any Principal Investor Group, the Investors may allocate the
ability to exercise any rights and/or the incurrence of any obligations under
this Agreement in any manner that such Principal Investor Group (by a Majority
in Interest of the Shares held by such Principal Investor Group) sees fit.

10.9 Obligations of Company, Midco and Opco. Each of the Company, Midco and Opco
shall be jointly and severally liable for any payment obligation of any of the
Company, Midco or Opco pursuant to this Agreement.

10.10 Tacking. The Company will use commercially reasonable efforts to consult
the Bank Investors prior to effecting any recapitalization of the Company for
purposes of forming a holding company if the Bank Investors would receive
securities of such holding company in such recapitalization and such
recapitalization would adversely affect the Bank Investors’ ability to “tack”
the holding period of the securities of such holding company received in
connection with such recapitalization for purposes of rule 144(d)(iii) under the
Securities Act; provided, that the foregoing shall not limit the Company’s,
Midco’s or Opco’s ability to effect any recapitalization that is determined in
good faith by the Board to be in the Company’s, Midco’s or Opco’s best interest.

11. GOVERNING LAW.

11.1 Governing, Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

11.2 Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or bated upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or

 

49



--------------------------------------------------------------------------------

suit (in contract, tort or otherwise), inquiry, proceeding or investigation to
any court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise. Notwithstanding the foregoing, to the extent
that any party hereto is or becomes a party in any litigation in connection with
which it may assert indemnification rights set forth in this agreement, the
court in which such litigation is being heard shall be deemed to be included in
clause (a) above. Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above-named
courts in any court of competent jurisdiction. Each party hereto hereby consents
to service of process in any such proceeding in any manner permitted by Delaware
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 10.2 hereof is
reasonably calculated to give actual notice.

11.3 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
ANY FORUM RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 11.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 11.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

11.4 Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages to follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE COMPANY:   BROADCASTING MEDIA PARTNERS, INC.   By:  

*

    Name:   James C. Carlisle   Title:   Vice President MIDCO:   BROADCAST MEDIA
PARTNERS HOLDINGS, INC.   By:  

*

    Name:   James C. Carlisle   Title:   Vice President ACQUISITION SUB:  
UMBRELLA ACQUISITION, INC.   By:  

*

    Name:   James C. Carlisle   Title:   Vice President * The signature
appearing immediately below shall serve as a signature at each place indicated
with an “*” on this page:    

/s/ James C. Carlisle

    Name:   James C. Carlisle   Title:   Vice President

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

THE PRINCIPAL INVESTORS:

  MDP INVESTORS       MADISON DEARBORN CAPITAL PARTNERS IV, L.P.     By:  
Madison Dearborn Partners IV, L.P., its General Partner     By:   Madison
Dearborn Partners, LLC, its General Partner     By:  

*

      Name:   James N. Perry, Jr.       Its:   Managing Director       MDCPIV
INTERMEDIATE (UMBRELLA), L.P.     By:   Madison Dearborn Partners IV, L.P. its
General Partner     By:   Madison Dearborn Partners, LLC, its General Partner  
  By:  

*

      Name:   James N. Perry, Jr.       Its:   Managing Director       MADISON
DEARBORN CAPITAL PARTNERS V-A, L.P.     By:   Madison Dearborn Partners V-A&C,
L.P., its General Partner     By:   Madison Dearborn Partners, LLC, its General
Partner     By:  

*

      Name:   James N. Perry, Jr.       Its:   Managing Director  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

    MDCPV INTERMEDIATE (UMBRELLA), L.P.     By:   Madison Dearborn Partners
V-A&C, L.P., its General Partner     By:   Madison Dearborn Partners, LLC, its
General Partner     By:  

*

      Name:   James N. Perry, Jr.       Its:   Managing Director       MDCP
FOREIGN CO-INVESTORS (UMBRELLA), L.P.     By:   Madison Dearborn Partners V-A&C,
L.P., its General Partner     By:   Madison Dearborn Partners, LLC, its General
Partner     By:  

*

      Name:   James N. Perry, Jr.       Its:   Managing Director       MDCP US
CO-INVESTORS (UMBRELLA), L.P.     By:   Madison Dearborn Partners V-A&C, L.P.,
its General Partner     By:   Madison Dearborn Partners, LLC, its General
Partner     By:  

*

      Name:   James N. Perry, Jr.       Its:   Managing Director  

*  The signature appearing immediately below shall serve as a signature at each
place indicated with an “*”under the heading of MDP INVESTORS:

     

/s/ James N. Perry, Jr.

      Name:   James N. Perry, Jr.       Title:   Managing Director  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

  PEP INVESTORS       PROVIDENCE INVESTORS V (UNIVISION) L.P.     By:  
Providence Umbrella GP L.L.C., its General Partner     By:  

*

      Name:   Mark Masiello       Its:   Managing Director       PROVIDENCE
EQUITY PARTNERS V (UMBRELLA US) L.P.     By:   Providence Equity GP V L.P., its
General Partner     By:   Providence Equity Partners V L.L.C., its General
Partner     By:  

*

      Name:   Mark Masiello       Its:   Managing Director       PROVIDENCE
INVESTORS VI (UNIVISION) L.P.     By:   Providence VI Umbrella GP L.L.C., its
General Partner     By:  

*

      Name:   Mark Masiello       Its:   Managing Director       PROVIDENCE
EQUITY PARTNERS VI (UMBRELLA US) L.P.     By:   Providence Equity GP VI L.P.,
its General Partner     By:   Providence Equity Partners VI L.L.C., its General
Partner     By:  

*

      Name:   Mark Masiello       Its:   Managing Director  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

    PROVIDENCE CO-INVESTORS (UNIVISION) L.P.     By:   Providence Umbrella GP
L.L.C., its General Partner     By:  

*

      Name:   Mark Masiello       Its:   Managing Director       PROVIDENCE
CO-INVESTORS (UNIVISION US) L.P.     By:   Providence Umbrella GP L.L.C., its
General Partner     By:  

*

      Name:   Mark Masiello       Its:   Managing Director  

*  The signature appearing immediately below shall serve as a signature at each
place indicated with an “*”under the heading of PEP INVESTORS:

     

/s/ Mark Masiello

      Name:   Mark Masiello       Title:   Managing Director  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

    SCG INVESTMENTS II, LLC, a Delaware LLC     By:  

/s/ Adam Chesnoff

      Name:   Adam Chesnoff       Title:   Manager  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

  TPG INVESTORS       TPG UMBRELLA IV, L.P.     By:   TPG Advisors IV, Inc., its
General Partner     By:  

*

      Name:   Clive D. Bode       Title:   Vice President       TPG UMBRELLA V,
L.P.     By:   TPG Advisors V, Inc., its General Partner     By:  

*

      Name:   Clive D. Bode       Title:   Vice President       TPG UMBRELLA
INTERNATIONAL IV, L.P.     By:   TPG Advisors IV, Inc., its General Partner    
By:  

*

      Name:   Clive D. Bode       Title:   Vice President  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

    TPG UMBRELLA INTERNATIONAL V, L.P.     By:   TPG Advisors V, Inc., its
General Partner     By:  

*

      Name:   Clive D. Bode       Title:   Vice President       TPG UMBRELLA
CO-INVESTMENT, L.P.     By:   TPG Advisors V, Inc., its General Partner     By:
 

*

      Name:   Clive D. Bode       Title:   Vice President       TPG UMBRELLA
INTERNATIONAL CO-INVESTMENT, L.P.     By:   TPG Advisors V, Inc., its General
Partner     By:  

*

      Name:   Clive D. Bode       Title:   Vice President  

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” under the heading of TPG INVESTORS:

By:  

/s/ Clive D. Bode

    Clive D. Bode  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

  THL INVESTORS       THOMAS H. LEE EQUITY FUND VI, L.P.     By:   THL Equity
Advisors VI, LLC, its General Partner     By:   Thomas H. Lee Partners, L.P.,
its Sole Member     By:   Thomas H. Lee Advisors, LLC, its General Partner    
By:  

*

      Name:   Scott Sperling       Its:   Managing Director       THL EQUITY
FUND VI INVESTORS (UNIVISION), L.P.     By:   THL Equity Advisors VI, LLC, its
General Partner     By:   Thomas H. Lee Partners, L.P., its Sole Member     By:
  Thomas H. Lee Advisors, LLC, its General Partner     By:  

*

      Name:   Scott Sperling       Its:   Managing Director       THL EQUITY
FUND VI INTERMEDIATE INVESTORS (UNIVISION), L.P.     By:   THL Equity Advisors
VI, LLC, its general partner     By:   Thomas H. Lee Partners, L.P., its sole
member     By:   Thomas H. Lee Advisors, LLC, its general partner     By:  

*

      Name:   Scott Sperling       Its:   Managing Director  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

   

THL EQUITY FUND VI INTERMEDIATE

INVESTORS (UNIVISION US), L.P.

    By:   THL Equity Advisors VI, LLC, its General Partner     By:   Thomas H.
Lee Partners, L.P., its Sole Member     By:   Thomas H. Lee Advisors, LLC, its
General Partner     By:  

*

      Name:   Scott Sperling       Its:   Managing Director       THL EQUITY
FUND VI INVESTORS (GS), LLC     By:   THL Equity Advisors VI, LLC, its Manager  
  By:  

*

      Name:   Scott Sperling       Its:   Managing Director  

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” under the heading of THL INVESTORS:

By:  

/s/ Scott Sperling

  Name:   Scott Sperling   Its:   Managing Director  

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

THE BANK INVESTORS:

 

BACI INVESTORS INTERMEDIATE (UNIVISION), L.P. By:   Banc of America Capital
Management V, L.P. Its:   General Partner By:  

/s/ Edward A. Balloch

Name:   Edward A. Balloch Title:   Chief Financial Officer

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE INVESTORS INTERMEDIATE (UNIVISION), L.P. By:   GSS Holdings
(Univision – CS), Inc. Its:   General Partner By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

DB INVESTORS INTERMEDIATE (UNIVISION), L.P. By:   DB (Univision), LLC Its:  
General Partner By:   GSS Holdings (Univision), Inc. Its:   Sole Member By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

LB INVESTORS INTERMEDIATE (UNIVISION), L.P. By:   LB (Univision), LLC Its:  
General Partner By:  

/s/ Alex Kirk

Name:   Alex Kirk Title:   Member

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

RBS INVESTORS INTERMEDIATE (UNIVISION), L.P.

By:

 

RBS (Univision), LLC

Its:

 

General Partner

By:

 

GSS Holdings (Univision – RBS), Inc.

Its:

 

Sole Member

By:

 

/s/ Jill A. Gordon

Name:

 

Jill A. Gordon

Title:

 

Vice President

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

WCP UNIVISION, L.P. By:  

/s/ Walter Simmons

Name:   Walter Simmons Title:   Partner

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

MANAGERS:

ANDREW W. HOBSON

/s/ Andrew W. Hobson

 

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

RAY RODRIGUEZ

/s/ Ray Rodriguez

 

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

JOSEPH UVA

/s/ Joseph Uva

 

SIGNATURE PAGE TO PARTICIPATION, REGISTRATION RIGHTS AND COORDINATION AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

 

Stockholder

  

Address

  

With Copies to:

BACI Investors Intermediate (Univision), L.P.

  

c/o Banc of America Capital Investors V, L.P.

Bank of America Corporate Center

100 North Tryon Street, 25th Floor

Charlotte, NC 28255

Attn: Craig Elston & Robert Sheridan

Fax: (704) 386-6432

Phone: (704) 386-1324

  

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile No. (312) 861-2200

Attention: Margaret A. Gibson, P.C.

Credit Suisse Investors Intermediate (Univision), L.P.

  

c/o Credit Suisse Strategic Partners

11 Madison Avenue

New York, New York 10010

Attn: Peter Song

Fax: (646) 935-7048

Phone: (212) 538-5295

  

Credit Suisse Strategic Partners

305 Park Avenue South

New York, New York 10010

Attn: Stephen Ramsthaler

Fax: (646) 935-7704

DB Investors Intermediate (Univision), L.P.

  

c/o DB Investment Partners, Inc.

attn: Michael Thomas Iben

60 Wall St.

New York, NY 10005

Phone: (212) 295-2742

Fax: (212) 797-4876

  

Jennifer Leyton

Deutsche Bank

60 Wall Street, NY, NY 10005

Phone: 212-250-4575

E-mail: Jennifer.leyton@db.com

Fax: 212-797-4876

LB Investors Intermediate (Univision), L.P.

  

c/o Lehman Brothers

1301 Avenue of the Americas

New York, New York 10019

Attn: Ashvin Rao

Email: ashvin.rao@lehman.com

Fax: (646) 834-4769

Phone: (212) 526-5902

  

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile No. (312) 861-2200

Attention: Margaret A. Gibson, P.C.

RBS Investors Intermediate (Univision), L.P.

  

c/o Royal Bank of Scotland, acting through its Equity

Finance Division

Global Banking & Markets

4th Floor, 135 Bishopsgate, London

EC2M 3UR, United Kingdom

Attention: Gavin Petken

Fax: 44(0)20.7085.2258

Phone: 44(0)20.7085.2248

  

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile No. (312) 861-2200

Attention: Margaret A. Gibson, P.C.



--------------------------------------------------------------------------------

Stockholder

  

Address

  

With Copies to:

WCP Investors Intermediate (Univision), L.P.

  

Wachovia Capital Partners 2006, LLC

Attention: Walker Simmons

301 South College Street, 12th Floor

Charlotte, NC 28288-0732

Fax: (704) 383-6538

Phone: (704) 383-4991

  

Wachovia Capital Partners 2006, LLC

Attention: Michele Bailey

301 South College Street, 12th Floor

Charlotte, NC 28288-0732

Fax: (704) 715-6817

Phone: (704) 715-1543

Andrew H. Hobson

  

c/o Univision Communications Inc.

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

  

Ray Rodriguez

  

c/o Univision Communications Inc.

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

  

Joseph Uva

  

c/o Univision Communications Inc.

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

  